                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SYLVIA JAMES,

            Plaintiff,                             Case No. 12-10273

                                                   Paul D. Borman
                                                   United States District Judge
v.
                                                   R. Steven Whalen
PAMELA ANDERSON, an                                United States Magistrate Judge
individual, DEBORAH GREEN, an
individual, PAUL FISCHER, an individual
and Executive Director of the Judicial Tenure
Commission, the JUDICIAL TENURE
COMMISSION, and VALDEMAR
WASHINGTON, an individual,

          Defendants.
______________________________________/

                       OPINION AND ORDER
     (1) GRANTING IN PART AND DENYING IN PART DEFENDANTS
    JUDICIAL TENURE COMMISSION OF THE STATE OF MICHIGAN,
  DEBORAH GREEN AND VALDEMAR WASHINGTON’S MOTION FOR
                SUMMARY JUDGMENT (ECF NO. 134),
 (2) GRANTING DEFENDANT PAUL J. FISCHER’S MOTION TO DISMISS
 FOR LACK OF SUBJECT MATTER JURISDICTION, FOR JUDGMENT ON
 THE PLEADINGS, AND FOR SUMMARY JUDGMENT (ECF NO. 135), and
      (3) DENYING AS MOOT THE JUDICIAL TENURE COMMISSION
 AND PAUL FISCHER’S MOTION TO PRECLUDE THE EXPERT REPORT
              AND TESTIMONY OF PLAINTIFF’S EXPERT
                EDWARD D. ROTHMAN (ECF NO. 136)

      This case, reassigned to this Court in February, 2015, from the Honorable

Lawrence P. Zatkoff by Administrative Order, is before the Court on remand from the
United States Court of Appeals for the Sixth Circuit to consider the claims of Judge

Sylvia James, a female African-American former state court judge, that Defendants

violated her Fourth and Fourteenth Amendment rights when they conducted a search

of her office and personal safe and instituted proceedings that resulted in her removal

from office by the Michigan Supreme Court based upon alleged judicial misconduct

in her role as a judge of the 22nd District Court of the State of Michigan.1

      Defendants, the Judicial Tenure Commission (“JTC”), Paul Fischer, Valdemar

Washington and Deborah Green, have filed motions to dismiss and/or for summary

judgment that are now before the Court.2 The motions are fully briefed and the Court

held hearings on the motions on September 7, 2018, and September 13, 2018. For the

reasons that follow, the motions are GRANTED IN PART and DENIED IN PART.




1
  Following the Sixth Circuit’s remand, there are only two specifically defined
remaining claims, both asserted under 42 U.S.C. § 1983, alleging: (1) a Fourth
Amendment violation stemming from an alleged search of Plaintiff’s personal safe
and (2) a Fourteenth Amendment equal protection violation based upon the alleged
conduct of certain Defendants in declining to recommend the discipline of several
white and/or male Michigan state court judges who also engaged in judicial
misconduct. James v. Hampton, 592 F. App’x 449, 451 (6th Cir. 2015).
2
  Defendant Pamela Anderson also filed a motion for summary judgment, which is
addressed in a separate Opinion and Order.
                                          2
I.    BACKGROUND3

      A.     Procedural Background

      On September 2, 2015, this Court issued an Opinion and Order granting

Defendants Jones, Hampton, and the City of Inkster’s motions to dismiss and denying

Defendant Anderson’s motion to dismiss. James v. Hampton, No. 12-10273, 2015 WL

5159332 (E.D. Mich. Sept. 2, 2015). As this Court summarized in that Opinion and

Order, this is the second remand of this action from the Sixth Circuit; the first

followed Plaintiff’s appeal of Judge Zatkoff’s April 2, 2012 decision to abstain and

dismiss this action under Younger v. Harris, 401 U.S. 37 (1971), pending the outcome

of the state court administrative proceedings that were then in progress against Judge

James. In the first remand, the Sixth Circuit held that while Younger abstention was

appropriate, Judge Zatkoff should have stayed the case pending the outcome of the

state court administrative proceedings rather than dismiss, in order to avoid Plaintiff’s

encountering any statute of limitations issues following the state court administrative

process. James v. Hampton, 513 F. App’x 471 (6th Cir. 2013). Upon final resolution

of the state administrative proceedings against Judge James, which found sufficient

evidence of misconduct to remove her from office, Judge Zatkoff entertained and


3
 Some of this same background is set forth in the Court’s Opinion and Order granting
Defendant Anderson’s motion for summary judgment, and is repeated here for context
and as relevant to the claims against these Defendants.
                                           3
granted the Inkster and State Defendants’ motions to dismiss James’s Fourth

Amendment unlawful search and Fourteenth Amendment equal protection claims for

failure to state a claim and declined to exercise supplemental jurisdiction over James’s

state law claims. James v. Hampton, No. 12-10273, 2013 WL 6839136 (E.D. Mich.

Dec. 27, 2013). Plaintiff again appealed Judge Zatkoff’s dismissal of her claims and

the Sixth Circuit again reversed, remanding for further proceedings that are now

before this Court. James v. Hampton, 592 F. App’x 449 (6th Cir. 2015).

      In its September 2, 2015 Opinion and Order, this Court discussed at length the

Sixth Circuit’s January 7, 2015 decision reversing Judge Zatkoff’s dismissal of

Plaintiff’s claims and remanding the matter to this Court, which was reassigned this

case pursuant to administrative order. As relevant here, and as stated in this Court’s

previous Opinion and Order, the Sixth Circuit concluded that Plaintiff did plausibly

plead a Fourth Amendment claim based upon allegations of the warrantless search of

the safe that James kept in her office at the 22nd District Court. 592 F. App’x at 459

(“[W]e find that James has stated a claim that the search of her locked personal safe

was unreasonable [and] reverse the district court’s dismissal of James’s Fourth

Amendment claim.”). The Sixth Circuit also found that Plaintiff plausibly alleged an

equal protection claim against certain Defendants. 592 F. App’x at 461 (“[W]e

reverse the dismissal of James’s equal protection claim as to the State Defendants and


                                           4
remand for further proceedings. Because James has not alleged an equal protection

claim against the Inkster Defendants, on remand the district court need only consider

this claim against the State Defendants [Green, Washington, Fischer, the JTC].”).

      Examining James’s Fourth Amendment claim under the special needs exception

for workplace searches enunciated by the Supreme Court in O’Connor v. Ortega, 480

U.S. 709 (1987), the Sixth Circuit concluded that James had a reasonable expectation

of privacy in both her office and her locked safe. In so holding, the Sixth Circuit

noted (1) that there were no office regulations or policies regarding routine or random

searches or employer access that would have diminished James’s reasonable

expectation of privacy, (2) James kept personal belongings in the safe, (3) James

secured the safe with two locks and there was no evidence that anyone else had access

to the safe, (4) James purchased the safe with her own funds, and (5) James

maintained the safe for her exclusive use. 592 F. App’x at 456. Having found that

James had a reasonable expectation of privacy in her office and safe, the Sixth Circuit

then analyzed the reasonableness of the search of the office and the safe separately,

considering the two-prong “special needs” workplace exception established in

O’Connor which asks: (1) was the search reasonable at its inception, i.e. were there

reasonable grounds to suspect that the search would turn up evidence that the

employee is guilty of workplace misconduct, and (2) was the search reasonable in


                                          5
scope, i.e. were the measures adopted reasonably related to the objectives of the search

and not excessively intrusive given the nature of the misconduct. O’Connor, 480 U.S.

at 726.

      As a preliminary matter, the Sixth Circuit analyzed whether James’s office and

her personal safe were part of “the workplace context,” such that analysis under

O’Connor was even appropriate. 592 F. App’x at 456. Judge Cole’s “majority”

opinion concluded that James’s office was part of the “workplace context,” but that

James’s personal safe, which the court determined was “analogous to a piece of closed

personal luggage or a briefcase because it was not within the employer’s control,” was

not properly considered part of the workplace context and concluded that “the

warrantless search of the safe falls outside the bounds of the special needs exception

to the warrant requirement altogether.” Id. at 457. The Sixth Circuit concluded that

because the safe fell outside the workplace context, it was subject to the general

warrant and probable cause requirement under the Fourth Amendment, and held that

Plaintiff’s Complaint adequately alleged a Fourth Amendment claim for the

warrantless search of her safe: “The complaint states that the safe was searched absent

a warrant, probable cause, or exception. These allegations sufficiently state an illegal




                                           6
search claim under the Fourth Amendment.” Id.4

      The Sixth Circuit then analyzed the search of both the office and the safe

(assuming arguendo as to the safe that it did fall within the workplace context) under

the O’Connor workplace exception for reasonableness at inception and in scope. Id.

at 457. The Sixth Circuit concluded that the search of James’s office space was

reasonable at its inception because there were “‘reasonable grounds’ for suspecting

that a search of James’s office would yield evidence that James was ‘guilty of work-

related misconduct.’” 592 F. App’x at 458 (quoting O’Connor, 480 U.S. at 726). The

Sixth Circuit also concluded that a thorough search of James’s office proper, an area

that “might contain financial and employment records,” was reasonable in scope given

the nature of the allegations of misappropriation of public funds and employment



4
  Judge Batchelder dissented, finding untenable the majority’s assumption that a safe
is more analogous to a portable, lightweight briefcase or piece of luggage than the
more permanent office fixtures of a desk or filing cabinet. “By contrast [to a briefcase
or piece of luggage], few employees, if any, lug a safe to and from work each day.”
592 F. App’x at 468. Batchelder would apply the O’Connor special needs exception
for the workplace to both the office and the safe and would conclude that the search
of both the office and the safe was reasonable, both at inception and in scope, and
would affirm Judge Zatkoff. Judge Keith, concurring in part and dissenting in part,
concluded that both “the alleged search of the office and safe were unconstitutional”
and “unreasonable at [] inception” because, in his view, the allegations of the
Complaint (given the presumption of truth to which they were entitled) suggested an
illegitimate purpose behind the search and did not suggest a reasonable inference that
Plaintiff was guilty of workplace misconduct. 592 F. App’x 466-67 (Keith, J.)
(concurring in part and dissenting in part) (alteration added).
                                           7
irregularities against James and given her acknowledgment in her Complaint that she

had taken control of the court finances in 2010. Id. at 459.

      The Sixth Circuit reached a different conclusion as to the reasonableness of the

search of James’s safe, which it analyzed under the special needs exception assuming,

for the sake of argument, that it did fall within the workplace exception, which the

court previously held it did not. As to the safe, the majority reasoned that, because

James alleged in her Complaint that she purchased the safe for personal use and kept

it under lock and key, and had instructed Deborah Green, the SCAO Regional

Administrator at the time, that the safe was private and contained personal information

and received an assurance from Green that her privacy rights in the safe would not be

violated, the Complaint stated “a plausible claim that it was excessively intrusive to

search her personal safe, because evidence of work-related misconduct was unlikely

to be found there.” Id. at 459 (citing O’Connor, 480 U.S. at 726).

      B.     Factual Background

             1.     The JTC proceedings and Judge James’s removal from office.

      Plaintiff Sylvia James was a judge of the 22nd District Court for 23 years before

she was placed on administrative leave on April 13, 2011, by a unanimous vote of the

Michigan Supreme Court in response to grievances filed by both the State Court

Administrators Office (“SCAO”) and by the City of Inkster attorney, David Jones,


                                          8
alleging that Plaintiff had engaged in numerous financial and administrative

improprieties during her tenure on the bench. (ECF No. 132-2, September 26, 2017

Deposition of Sylvia James 16:9-22, 234:12-15; August 11, 2017 Deposition of

Deborah Lynn Evans Green 18:22-21:15.) Deborah Green, the SCAO Regional

Administrator at the time, was directed to appoint an outside judge to operate the 22nd

District Court in Plaintiff’s absence and the Michigan Supreme Court authorized the

appointment of Valdemar Washington. (Green Dep. 21:2-15, 24:18-25:5.) The

Judicial Tenure Commission (“JTC”), and specifically JTC staff attorney Margaret

Rynier who was assigned Judge James’s case, conducted an investigation into the

grievance filed against Judge James and ultimately recommended that a formal

complaint be filed against her. (Def.’s Mot. Ex. 6, December 21, 2017 Deposition of

Margaret Rynier 20:16-20,27:17-28:19.)

        The JTC is an entity established under the Michigan Constitution empowered

to make recommendations to the Michigan Supreme Court for the censure,

suspension, or removal from office of any Michigan State judge. Mich. Const. 1963,

art. 6, § 30. The Michigan Supreme Court is directed to make rules governing the

functioning of the JTC. Id. Those rules are set forth in M.C.R. 9.200-9.228 under the

heading “Judicial Tenure Commission.” Some of those rules are especially relevant

here:


                                          9
      9.202 JUDICIAL TENURE COMMISSION; ORGANIZATION

                          *                   *                   *

      (G) Commission Staff

            (1) The commission shall employ an executive director or
            equivalent person or persons, and such other staff members
            as the commission concludes are warranted, to perform the
            duties that the commission directs, subject to the
            availability of funds under its budget.

            (2) The executive director or any other staff person who is
            involved in the investigation or prosecution of a judge

                   (a) shall not be present during the
                   deliberations of the commission or participate
                   in any other manner in the decision to file
                   formal charges or to recommend action by the
                   Supreme Court with regard to that judge, and

                   (b) shall have no substantive ex parte
                   communication with the commission
                   regarding a formal complaint that the
                   commission has authorized.

Mich. Ct. R. 9.202(g)(1-2).

      9.203 JUDICIAL TENURE COMMISSION: POWERS; REVIEW

      (A) Authority of Commission. The commission has all the powers
      provided for under Const 1963, art 6, § 30, and further powers provided
      by Supreme Court rule. Proceedings before the commission or a master
      are governed by these rules. The commission may adopt and publish
      administrative rules for its internal operation and the administration of
      its proceedings that do not conflict with this subchapter and shall submit
      them to the Supreme Court for approval.


                                         10
      (B) Review as an Appellate Court. The commission may not function as
      an appellate court to review the decision of a court or to exercise
      superintending or administrative control of a court, but may examine
      decisions incident to a complaint of judicial misconduct, disability, or
      other circumstance that the commission may undertake to investigate
      under Const 1963, art 6, § 30, and MCR 9.207. An erroneous decision
      by a judge made in good faith and with due diligence is not judicial
      misconduct.

      (C) Control of Commission Action. Proceedings under these rules are
      subject to the direct and exclusive superintending control of the Supreme
      Court. No other court has jurisdiction to restrict, control, or review the
      orders of the master or the commission.

Mich. Ct. R. 9.203(A)-(C).

      9.207 INVESTIGATION; NOTICE

      (A) Request for Investigation. A request for investigation of a judge must
      be made in writing and verified on oath of the complainant. The
      commission also is authorized to act on its own initiative or at the
      request of the Supreme Court, the state court administrator, or the
      Attorney Grievance Commission.

      (B) Investigation. Upon receiving a request for investigation that is not
      clearly unfounded or frivolous, the commission shall direct that an
      investigation be conducted to determine whether a complaint should be
      filed and a hearing held. If there is insufficient cause to warrant filing a
      complaint, the commission may:

            (1) dismiss the matter,
            (2) dismiss the matter with a letter of explanation or caution
            that addresses the respondent's conduct,
            (3) dismiss the matter contingent upon the satisfaction of
            conditions imposed by the commission, which may include
            a period of monitoring,
            (4) admonish the respondent, or
            (5) recommend to the Supreme Court private censure, with

                                          11
             a statement of reasons.

Mich. Ct. R. 9.207(A), (B).

      Defendant Paul Fischer served as the executive director of the JTC from

approximately January 2001 to September 12, 2016. (ECF No. 135-3, Def. Fischer’s

Mot. Ex. B, July 28, 2017 Deposition of Paul Fischer 12:11-14, 13:17-19.) Mr.

Fischer described his job duties as executive director as follows:

      Q: Focusing on your time as executive director of the Judicial Tenure
      Commission starting in January of 2001, what were your duties as
      executive director?

      A: There are many of them. The executive director – I would frequently
      refer to this, to the commission, as they were the store owners and the
      executive director is like the store manager, making sure everything runs
      while the owners aren’t there.

      So you’re the spokesperson to the commission, for the commission, to
      the public, receiving grievances, complaints from the public and
      anybody else who may file one, conducting investigations at the
      commission’s direction and then if the matter goes to a formal complaint,
      being in charge of the trial of the matter. . . . [and] arguing in front of the
      commission if there is a decision in a formal complaint, and in front of
      the Michigan Supreme Court as well.
                            *                   *                      *
      [T]he commission has a dual function as an investigative unit and as a
      judicial unit, an adjudicative unit. As those roles changed, my role would
      change as well, it would become less of the executive director and more
      of what I would call the examiner, a prosecutorial role, and there would
      be no counsel from me to the commission when acting as the examiner
      because they’re in their adjudicative role and I could not be giving them
      advice on a matter that I’m also an advocate on.

      Q: And that shift from your role as counsel maybe to the JTC to your

                                            12
      role as examiner occurs upon the filing of a formal complaint; is that
      correct?

      A: Right, the issuance of a formal complaint, then we file it yes.

      Q: The issuance, correct?

      A: The issuance – the commission itself issues the complaint and then at
      that point I no longer am their counsel and they become the adjudicative
      body.

(Fischer Dep. 13:20-14:6, 15:6-16:1.) In Mr. Fischer’s estimation the Michigan

Supreme Court, not the JTC, has power over Michigan judges. (Id. at 20:1-2.)

      The JTC is comprised of nine members – four judges selected by their judicial

organizations (i.e. Court of Appeals’ judges, circuit court judges, district court judges,

probate judges) and one judge elected by the members of the State Bar of Michigan.

No Supreme Court Justice can be elected to the JTC. The State Bar of Michigan also

elects two lawyers to the commission and the governor appoints two laypeople who

are neither lawyers nor judges. (Id. at 37:11-38:7.)

      The JTC receives and reviews every single grievance (or request for

investigation – the terms are interchangeable (Fischer Dep. 52:20-53:1)), that is filed

with the JTC. The JTC receives a report from the staff of the JTC and the executive

director with a recommendation as to each one – “whether it should be summarily

dismissed or whether further investigation is warranted.” (Fischer Dep. 32:7-14.) The

JTC meets once a month to review all the cases that are presented and to “decide and

                                           13
give direction to the executive director what they want done in each case; dismiss this

group of 30, let’s continue investigation on A, B, and C, et cetera.” (Id. 32:15-21.)

The JTC’s internal operating procedures allow the executive director to open an

investigation in his discretion, but during his tenure Fischer never opened an

investigative file without seeking and obtaining the approval of the JTC. (Id. 43:16-

44:5.) The JTC may open an investigation on its own initiative and the Chief Justice

of the Michigan Supreme Court can make a request for an investigation but the JTC

has to approve such a request. (Id. at 44:6-45:8.) As executive director, if some

allegations of misconduct came to his attention, either through anonymous letters sent

to the JTC or from the media, Fischer could suggest to the JTC that they open an

investigation. (Id. at 47:11-48:21.) Also the SCAO can file a request for investigation

and those requests, unlike all other requests for investigation, do not have to be under

oath. (Id. at 51:21-53:8.)

      In the investigative phase, the JTC acts through the executive director and the

JTC staff. (Fischer Dep. 50:24-51:14.) The first person to review a request for

investigation is the administrative staff of the JTC who open up the mail, take a look

at the name of the judge and run a report to see if other grievances have been filed

against that judge and also to see how many grievances that particular grievant has

filed with the JTC. The administrative staff would include that information or make


                                          14
a note of it and pass the file on to the executive director. (Id. at 53:10-54:8.) Fischer

would review the grievance and assign a code or codes depending on the nature of the

grievance, i.e. demeanor, intemperance (drunkeness), practicing law, prejudice or

partiality, physical or mental disability, review of a legal ruling, docket delay. (Id. at

58:4-9, 59:10-67:3.)

      After Fischer assigned a grievance code or codes he would assign a staff

attorney to do the investigation. Margaret Rynier was the staff attorney assigned to

James’s case. (Id. at 189:13-15.) Along with his assignment to the staff attorney, he

would make a recommendation based on his initial take, i.e. “I think this is a summary

dismissal, please review, or I think this needs to get investigated.” (Id. at 54:23-55:3,

67:4-7, 75:23-76:19.) Fischer tried to balance the case load evenly among the staff

attorneys but would assign a grievance to a particular staff attorney if that attorney had

previously worked with the particular judge that was being grieved. (Id. at 67:4-

69:16.) If he suspected the matter may move to a formal complaint or otherwise

appeared more involved, he would try to assign a more experienced staff attorney with

trial experience. (Id. at 69:21-7.) The staff attorney would review the grievance and

could call the grievant or the grievant’s attorney, and could look at any public records

available on the judge’s docket, but beyond that would have to seek authorization

from the JTC.      (Id. at 76:21-78:6.)     The staff attorney would then make a


                                           15
recommendation regarding whether there should be an investigation. Fischer would

review the staff attorney’s recommendation, and would almost always defer to the

staff attorney’s recommendation although there may be discussion between Fischer

and the staff attorney. That recommendation would then go to the commission which

always made the final call as to whether a matter would proceed to an investigation.

(Id. at 78:7-81:17.) The commissioners would “vote” on the recommendation by

email and a simple majority would be enough to proceed – but if any one of the

commissioners wanted a hold for the next meeting it would be put on the agenda for

the next meeting regardless of the vote. (Id. at 81:18-82:14.) If the JTC determines

that a particular grievance warrants investigation, and agrees with the recommendation

or parts of it, the JTC directs the staff to investigate. The staff is required to seek

approval from the JTC for most investigative acts, other than speaking with the

grievant and reviewing the public docket. (Id. at 82:15-84:2, 85:21-86:1.) The actual

investigation is performed by the staff attorneys. (Id. at 84:3-6.) The JTC does have

subpoena power pursuant to Mich. Ct. R. 9.200. (Id. at 87:22-88:7.) In some

instances the staff attorney may want to ask the judge being grieved to comment – to

get the judge’s side of the story – and this requires commission approval unless the

judge contacts the staff attorney directly, in which case the staff attorney is authorized

to speak with the judge. (Id. at 88:23-89:17.)


                                           16
      “Once all of the investigative steps were done, at that point it’s either cut it

loose, dismiss the matter or decide that based on what you have already that it would

be a dismissal with . . . an explanation, a caution or an admonishment.” (Id. at 90:23-

91:3.) “Or if it was thought that it was going to go further than that, at that point it

would be a recommendation for a 28-day letter, which is what the Court Rules require

to be provided – notice of the charges to be provided to the judge and then the judge

has 28 days to answer, which is where the name comes from.” (Id. at 91:4-91.) The

staff attorney drafts the 28-day letter, the executive director reviews it, and the JTC

ultimately approves or modifies the letter. This is considered part of the investigative

phase. (Id. at 111:1-11, 112:1-4.) Any of these next steps have to be approved by the

JTC, including the issuance of a formal complaint, which must be separately approved

by the JTC after the 28-day letter issues and the judge has responded. (Id. at 91:15-

92:3, 111:20-112:4.) Once that formal complaint is authorized to be filed by the JTC,

the executive director takes on a new role as the examiner. (Id. at 110:4-22.) The

formal complaint is drafted by the staff attorney with their recommendation and the

JTC can modify, edit, delete, or whatever they like before the letter goes out. (Id. at

113:4-114:12.) The executive director is not present for the JTC’s deliberations

regarding the filing of a formal complaint and has no part in that decision. (Id. at

115:24-116:3.) From the issuance of the formal complaint forward, everything


                                          17
becomes public. (Id. at 115:11-14.)

      It is possible for a judge to be offered something like a plea deal before a formal

complaint is issued. This is done by the executive director in the role of a “quasi

examiner.” The JTC is not part of that negotiation because it will ultimately be the

adjudicative body but the “quasi examiner” can offer such a deal that is then presented

to the JTC for approval. (Id. at 116:4-21.) In his time as executive director, acting in

this “quasi examiner” role akin to a prosecutor offering a plea deal, Fischer

“frequently” resolved grievances short of a formal hearing through such deals. (Id.

at 116:22-119:6.)

      Once formal proceedings are initiated there is an opportunity for discovery,

provided for in Mich. Ct. R. 9.208(C), and the judge is entitled to a hearing, typically

before a special master appointed by the Michigan Supreme Court. The JTC has no

input into the selection of a special master. (Fischer Dep. 121:1-122:23.) After the

hearing, the special master issues a report and the parties have the opportunity to

object to the report. Then the JTC conducts a hearing on the special master’s report

and any objections and issues its recommendations regarding sanctions.              The

respondent judge can file objections to the JTC’s report, but the examiner cannot. The

examiner can only respond to whatever the judge raises. Throughout this process, the

examiner remains in the role of an examiner and does not revert back to the role of


                                          18
executive director with respect to that judge. (124:2-126:3.)

      Regarding Plaintiff’s case, Fischer can’t recall exactly how it got started but

recalls that David Jones perhaps filed a grievance and recalls Deb Green of the SCAO

but doesn’t recall if she also filed a grievance. (Id. at 183:6-23.) He recalled that

Plaintiff was placed on administrative leave in December 2011, because the hearing

was in January or February of 2012 and she was removed in July 2012. (Id. at 184:6-

185:7.) He was unaware that Plaintiff was placed on administrative leave on April 14,

2011, and he had nothing to do with that decision as executive director of the JTC.

That was purely something that happened at the Supreme Court level – neither he nor

the JTC had anything to do with that decision. (Id. at 185:19-187:10.) He did know

that when Plaintiff was placed on leave, Judge Washington was appointed to serve as

interim chief but Fischer had nothing to do with selecting Washington. (Id. at 187:22-

188:25.)

      Fischer believes that he would have discussed with Phil Thomas, Plaintiff’s

attorney at the time, the possibility of resolving the matter short of a hearing. (Id. at

190:12-191:8.) However, he would only have offered resignation or retirement

because she was charged with theft of public money and fraud and those would be the

only options for a deal based on that misconduct. No other judge in his recollection

had done what Plaintiff had done and there was no basis for comparison to other


                                           19
judges with whom he had made deals short of a hearing. (Id. at 191:7-193:15.)

Fischer knew that Plaintiff was African American at the time because she had come

before the JTC on two other matters – taking a political position regarding amending

the city charter and carrying a loaded gun into Metro airport. No formal complaints

were filed as to either of those prior matters. (Id. at 193:21-194:22.)

      Fischer was not aware who if anyone (possibly Margaret Rynier) from the JTC

would have been dealing directly with Judge Washington but Fischer was not. Fischer

never visited the 22nd District Court in the course of the investigation of the Plaintiff.

(Id. at 195:23-196:17.) Fischer did not know if a search of Plaintiff’s office had been

conducted and did not know if any materials obtained from her office were used in the

disciplinary proceedings. He did not direct anyone to search her office and did not

know if she had a safe in her office. He also did not know if Washington was

involved at all in the investigation. (Id. at 196:21-197:15.) Fischer testified that it is

possible that he discussed Plaintiff’s case at some point with Deb Green but he has

never spoken to Pamela Anderson. (Id. at 200:18-201:23.)

      The JTC did file a formal complaint against Judge James on October 26, 2011,

“asserting that [Plaintiff] had engaged in (1) financial improprieties, (2) administrative

improprieties, (3) employment improprieties, and (4) misrepresentations to the JTC.”

In re James, 492 Mich. 553, 559 (2012). On December 15, 2011, the Michigan


                                           20
Supreme Court appointed retired District Judge Ann Mattson to act as a special master

to conduct a hearing as to the charges made against Judge James in the JTC’s formal

complaint. Id. That hearing lasted approximately six weeks and the special master

filed her findings of fact and conclusions of law on April 23, 2012, finding that the

JTC “had proven portions of all four counts by a preponderance of the evidence.” Id.

The JTC issued its decision on discipline on June 11, 2012, adopting “all but one of

the special master’s findings,” and recommending that Judge James be removed from

office and pay $81,181.88 in fees and costs. Id.

      The Michigan Supreme Court, after reviewing the record and hearing oral

argument, “agree[d] with the findings of the JTC and adopt[ed] its recommendation

regarding sanctions.” Id. at 560. The most significant impropriety that the court

found to have occurred was Judge James’s diversion of “thousands of dollars,” that

were required by law to be allocated to restitution for crime victims, to charities and

organizations of Judge James’s own choosing, many of which “were for

advertisements that promoted the judge, prominently displaying her picture and only

tangentially mentioning” the Community Service Program (“CSP”) from which the

funds were obtained.

      Justice Steven Markman filed a separate lengthy opinion, concurring in part and

dissenting in part, expressing his opinion that the sanction of removal (which only


                                          21
lasted until the expiration of Judge James’s then-existing term of office) was

insufficient punishment for the nature and degree of her transgressions:

      The evidence clearly establishes that Judge James' misconduct was
      prejudicial to the actual administration of justice, as her private use of
      hundreds of thousands of dollars of public funds prevented those funds
      from being used for their proper purposes, including provisions of
      assistance for the victims of crime within Inkster. As the majority has
      detailed, Judge James treated public funds, including funds statutorily
      required to go to victims of crime, as her own “publicly-funded, private
      charitable foundation” of which she was the sole administrator. In so
      doing, Judge James routinely ignored or circumvented legal
      requirements that conflicted with her own personal desires.

                          *            *             *

      But the most disturbing factor, and the one that arguably presents the
      greatest danger to the integrity of the judiciary, is that Judge James'
      misconduct was part of an enduring pattern or practice that she has
      shown no intention of changing. Her behavior and statements before,
      during, and after the investigation and hearing demonstrate that Judge
      James refuses to be bound by any law or requirement that conflicts with
      her own desires. This sustained pattern of misconduct and disregard for
      the law precludes, in my judgment, sympathetic consideration of Judge
      James' behavior. “We simply cannot overlook a disclosed pattern [of
      misconduct]. Once such pattern is discovered, the opportunity of
      continuity thereof must be concluded with firmness and resolution.” In
      re Graham, 366 Mich. 268, 276, 114 N.W.2d 333 (1962). In this case,
      removal alone, which may accomplish nothing more than removing her
      from the bench for a period of fewer than five months, will not divest
      from Judge James all opportunity to continue her pattern of misconduct
      and her cavalier approach to her responsibilities as a district judge.

      The inadequacy of removal is further demonstrated by Judge James'
      practice of being unrestrained by her oath to tell the truth. During the
      course of this investigation and hearing, Judge James lied numerous
      times. . . . The provision of false testimony or evidence in a JTC

                                           22
      proceeding has generally led to removal from office. In re Servaas, 484
      Mich. 634, 716 n. 11, 774 N.W.2d 46 (2009) (YOUNG, J., dissenting).

492 Mich. 580-81.

      2.     Facts surrounding the alleged search of Plaintiff’s safe.

      The facts relevant to Plaintiff’s Fourth Amendment claim, viewed in the light

most favorable to the Plaintiff, are set forth in detail in this Court’s Opinion and Order

granting Defendant Anderson’s motion for summary judgment and, as relevant here,

are as follows. Plaintiff maintained a personal safe in her office, which was kept in

her personal lavatory under lock and key. Plaintiff had the only key to the safe which

she kept on her key chain. (James Dep. 47:7-51:15.) Plaintiff’s safe was locked when

she left the court the day she was placed on administrative leave. (James Dep. 125:16-

21.) Plaintiff never gave consent to anyone to open her safe and in fact was assured

by Defendant Green that the investigation would not “invade the judge’s personal safe

without her being there.” (James Dep. 62:3-63:1, 227:22-228:9; ECF No. 140-9, Pl.’s

Resp. Ex. 8, Excerpt from Proceedings held before Master Hon. Ann E. Mattson,

January 24, 2012, Testimony of Deborah Green 293:4-16.) While Plaintiff did not

specifically tell anyone at the 22nd District Court that she had an expectation of

privacy in her safe, it was well understood around the 22nd District Court, and

specifically by Anderson, that no one ventured into Judge James’s personal office

when she was not there. (James Dep. 59:20-60:5, 243:2-18, 247:1-248:7.)

                                           23
      On April 13, 2011, the day that James was placed on administrative leave, she

received a phone call from Michigan Supreme Court Justice Young and had “about

three hours” to pack up her things and leave the court. (James Dep. 234:12-235:22.)

Within days, and not more than a week after being placed on administrative leave,

Plaintiff called Judge Valdemar Washington, who was appointed to act as interim

chief judge in Plaintiff’s absence beginning on April 14, 2011, and tried to return to

the court to pick up a paycheck or collect some things but he refused to allow her to

return. (James Dep. 246:8-25; Def.’s Mot. Ex. 4, January 17, 2018 Deposition of

Valdemar L. Washington 9:13-17, 23:16-24:11.) When Plaintiff did finally arrange

to go back to the court on July 14, 2011 to collect her things, having arranged to do

so through Justice Young, it was discovered that her safe had been opened by

someone in her absence. (James Dep. 120:18-121:2; Washington Dep. 22:9-25.)

      Plaintiff admits that she does not know who “actually broke into” her safe but

she does know that Washington had “dominion and control over [her] office.” (James

Dep. 121:3-6, 123:24-124:4.) Plaintiff alleges that Defendant Anderson is one of the

individuals who had access to Plaintiff’s office in Plaintiff’s absence and she thought

Anderson had “an ax to grind” with Plaintiff, but Plaintiff has no “evidence” that

Anderson broke into her safe and does not know who broke into her safe. (James

Dep. 255:25-256:21.) Defendant Anderson served under the Plaintiff as the court


                                          24
administrator at the 22nd District Court. (October 12, 2017 Deposition of Pamela

Anderson 11:16-17, 57:2-3; Pl.’s Dep. 241:12-18.) Anderson’s role at the 22nd

District Court entailed maintaining custody of court records and filings. (Anderson

Dep. 24:6-9.) Plaintiff described Anderson’s job as “the keeper of the records,” and

the “liaison” between the 22nd District Court and the regional administrator’s office.

(Pl.’s Dep. 132:13-16, 248:14-15.) Anderson testified that she knew that Plaintiff had

a safe in her bathroom because you could see the safe when you were standing in the

Plaintiff’s office and the bathroom door was open. (Anderson Dep. 38:22-39:5.)

Plaintiff testified that she never told Anderson what was in the safe or that the safe

contained personal information but she thought it was “implicit.” (James Dep. 247:1-

25, 248:25-249:3.) Anderson testified that she did not have a key to the Plaintiff’s

safe, she did not know whether it required a key or was a combination lock and she

didn’t have a combination if one was required, and she did not know if the safe was

owned by Plaintiff or the 22nd District Court. (Anderson Dep. 39:6-25, 54:8-18, 55:1-

7, 66:17-67:7.) Anderson testified that during the time that Plaintiff was the Chief

Judge she never told Anderson that no one was to go in her safe. Plaintiff also

testified that prior to being placed on administrative leave, she never indicated to

anyone at the court, including Anderson, that she had an expectation of privacy in her

safe. Plaintiff suggested that because court employees knew that she kept her office


                                         25
locked, and they were not permitted in her office when she was not there, they would

know not to go in the safe. (Pl.’s Dep. 247:1-248:2.) After Plaintiff was placed on

administrative leave, no one ever told Anderson that no one was supposed to access

Plaintiff’s safe and Anderson never saw anyone open the safe. (Anderson Dep. 43:10-

19.) Anderson testified that Judge Washington never made comments to her about

wanting to open the safe. (Anderson Dep. 64:21-65:5.)

      Anderson was aware and observed that Judge Washington and Plaintiff’s niece,

Nicole James who served as Plaintiff’s judicial secretary and had a key to Plaintiff’s

office, were cleaning up Plaintiff’s office and Anderson assumed that documents were

being removed because the stacks of papers in Plaintiff’s office were getting smaller

but Anderson did not personally go through Plaintiff’s office to look for documents.

(Anderson Dep. 37:2-16, 43:24-45:18, 47:7-48:11.) At some point in this “clean up”

process, Nicole James did bring some “boxes of stuff” to Anderson, including old

court files, old registers of action, old pleas by mail, “from like the 1990s.” (Anderson

Dep. 48:22-49:9.) Anderson was unsure exactly where the boxes came from and she

did not review their contents thoroughly before giving them to Breana Purdy with

instructions to shred the old registers of action and pleas by mail and to “take care”

of any court files that were in the boxes. Ms. Purdy never reported back to Anderson

after taking possession of the boxes and Anderson assumes that Purdy followed her


                                           26
instructions but Anderson cannot be certain of what was actually shredded. (Anderson

Dep. 49:10-51:12.) Nicole James packed up James’s personal belongings in boxes

and garbage bags and presumably delivered them to Plaintiff. (Washington Dep.

27:18-28:6.)

      Anderson testified that at some point after Plaintiff was placed on

administrative leave and before Plaintiff returned to the court on July 14, 2011 to

collect her things, Anderson was called into the Plaintiff’s office by Judge

Washington, whom she considered to be her supervisor, and alerted by him to the fact

that the Plaintiff’s safe was “open” and there were documents inside. Anderson

testified that “[t]he safe was ajar just enough where you could fit your hand in.”

(Anderson Dep. 41:8-42:12, 65:22-66:8.) Anderson testified that Judge Washington

was with her when she reached her hand into the safe, pulled out a document and said

“oh, these are tax returns,” and “put the document back in the safe.” (Anderson Dep.

42:12-17.) Anderson does not recall what if anything Judge Washington said or did

at the time. She recalls that she just returned to her office but testified that Judge

Washington was near enough that he would have heard her remark that the documents

were tax returns. (Anderson Dep. 42:18-43-7.) Anderson never saw anyone actually

open the safe. (Anderson Dep. 43:17-19.)




                                         27
      Nicole James testified during the JTC proceedings before District Judge

Mattson that at some point Judge Washington also asked Nicole to clean out

Plaintiff’s safe but Nicole told Judge Washington that she did not feel comfortable

doing that. (ECF No. 140-15, Excerpt from JTC Proceedings, Testimony of Nicole

Green 2620:19-2621:1.) Nicole testified that when she declined to clean out the safe

Washington responded: “Well, don’t worry about it. I have another plan for that.”

(Id. at 2621:1-6.)

      Washington, on the other hand, testified that he never asked Nicole James to

clean out Plaintiff’s safe and he never asked anyone else to break into or remove

documents from Plaintiff’s safe – he testified that he didn’t even know there was a

safe there until Plaintiff returned to the court on July 14, 2011, and it was noted by

Plaintiff’s attorney that the safe was ajar and appeared to have been forcibly opened.

(Washington Dep. 28:7-14.) Washington’s testimony regarding when he first became

aware that there was a safe in Plaintiff’s office is inconsistent with both Nicole

James’s testimony that Washington specifically asked her to clean out the safe prior

to James returning to the court on July 14, 2011, and with Anderson’s testimony that

at some point prior to July 14, 2011, Washington called her into his office and alerted

her to the open safe. Importantly, Washington’s denial of any knowledge regarding

Plaintiff’s safe until July 14, 2011, is also inconsistent with the testimony of Deborah


                                          28
Green during the JTC proceedings that at the same time that she learned from

Plaintiff’s then-attorney Sharon McPhail that Plaintiff’s safe contained only personal

documents and information, she (Green) told Washington that the safe in Plaintiff’s

office was private and that Plaintiff’s privacy in that safe was to be protected. (ECF

No. 140-9, Pl.’s Resp. to Anderson’s Mot. Summ. J., Ex. 8, PgID 4640).

      On April 15, 2011, the day after Washington began his duties as acting interim

chief judge, Washington received a letter from Chad Schmucker, who was then the

State Court Administrator, explaining that Plaintiff had been placed on administrative

leave and asking Washington to look into a number of matters related to the charges

against Plaintiff. (Washington Dep. 10:18-11:4; ECF No. 140-4, Pl.’s Resp. Ex. 3,

April 15, 2011 Letter from Chad C. Schmucker to Valdemar Washington.) The letter

asked Washington to investigate several specific items including documentation to

support certain travel expenditures, and Plaintiff’s practice of issuing I.R.S. 1099's to

court employees for their work on the CSP program. Washington asked Anderson to

gather any travel related records she had and to be on the lookout for documents

relating to the CSP program, which she did. Washington provided the documents

Anderson gathered to the SCAO. Washington also asked Anderson to see if there

were 1099's issued to court employees but none were located. (Washington Dep.

12:24-15:25; Anderson Dep. 34:21-35:21.) Anderson testified that Washington asked


                                           29
her to “be on the lookout” for certain categories of documents and Anderson was able

to locate some responsive documents and she believes she showed them to Judge

Washington and ultimately gave them to Ms. Rynier. (Anderson Dep. 34:9-35:17.)

Washington prepared regular written reports for Green to inform her of the progress

he was making on the items in Schmucker’s letter. (Washington Dep. 19:17-21:15.)

       Defendant Green also came to the courthouse and sought Anderson’s

cooperation and assistance with locating documents and providing information related

to certain areas that were being investigated. Anderson agreed to honor Green’s

request for assistance because Green “was working for” the SCAO. (Anderson Dep.

22:6-9.) Anderson met with and reviewed many of the documents she located with

Margaret Rynier, the JTC staff attorney conducting the investigation into Plaintiff’s

conduct. (Anderson Dep. 20:12-15, 21:1-22, 23:8-28:24.) Anderson complied with

the various requests of the JTC, SCAO, and Washington to collect and provide records

and documents but never provided any documents from Plaintiff’s safe. (Anderson

Dep. 42:14-23, 47:22-24; Washington Dep. 30:9-11; Rynier Dep. 44:20-25, 45:12-

15.)

       3.    Facts related to Plaintiff’s equal protection claim

       Plaintiff asserted an equal protection claim in her Complaint only against

Defendants Fischer and the JTC. Plaintiff also now argues a separate equal protection


                                         30
claim against Defendant Green. The Court concludes infra that Plaintiff is not entitled

to proceed on her equal protection claim against any Defendant, and summarizes the

facts here as necessary to the Court’s resolution of the claims. In its Opinion

remanding Plaintiff’s Fourth Amendment and equal protection claims, the Sixth

Circuit explained the necessary elements of proof for Plaintiff’s equal protection

Claim:

          In order to prevail on a Fourteenth Amendment equal protection claim
          under 42 U.S.C. § 1983, a plaintiff must prove the same elements
          required to establish a disparate treatment claim under Title VII of the
          Civil Rights Act of 1964. Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir.
          ). A plaintiff may prove disparate treatment either by direct evidence of
          discriminatory motive or through circumstantial evidence based on a
          prima facie showing of discrimination. McDonnell Douglas Corp. v.
          Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). In
          order to establish a prima facie case of racial discrimination under the
          burden-shifting framework laid out in McDonnell Douglas, the plaintiff
          must show that 1) she was a member of a protected class; 2) she suffered
          an adverse employment action; 3) she was qualified for the job; and 4)
          she was treated differently from similarly situated employees who were
          not members of the protected class. Perry, 209 F.3d at 601. Upon
          establishing the prima facie case, the burden shifts to the defendant to
          show evidence of a legitimate nondiscriminatory reason for the adverse
          employment action. White v. Baxter Healthcare Corp., 533 F.3d 381,
          391 (6th Cir. 2008).

592 F. App’x at 459-60. The Sixth Circuit then concluded that Plaintiff had alleged

sufficient facts to state a facially plausible claim a violation of her equal protection

rights:

          James alleges facts that are sufficient “to state a claim to relief that is
                                              31
      plausible on its face.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955. She
      identifies herself as a member of a protected class, details the JTC's
      investigation against her both prior and subsequent to her suspension
      from her judgeship, and identifies and describes the misconduct of five
      white state court judges who were not investigated or disciplined by the
      JTC. Although the district court correctly noted that James's complaint
      lacks significant detail of the alleged misconduct of the other judges, on
      its face the complaint provides enough facts to “raise a right to relief
      above the speculative level.” Id. at 555, 127 S.Ct. 1955. . . . She does not
      merely make “conclusory allegations” that the JTC treated white judges
      differently, but identifies specific individuals and summarizes instances
      of their misconduct. Cf. 16630 Southfield Ltd. P'ship v. Flagstar Bank,
      F.S.B., 727 F.3d 502, 506 (6th Cir. 2013) (upholding the dismissal of a
      race discrimination claim in which the plaintiffs alleged their belief that
      a bank had refinanced the loans of delinquent white borrowers but failed
      to identify these borrowers). The “factual content” she alleges, in the
      form of the misconduct of the other judges, is sufficient to draw a
      reasonable inference of discrimination because she points to specific
      instances of abuse of judicial power by white judges. For instance, she
      alleges that one judge had improperly used court funds to pay off a court
      employee who reported inappropriate personal contact between the judge
      and a litigant, and that other judges had engaged in various other
      employment improprieties. James's complaint is thus sufficient to “giv[e]
      rise to ‘reasonably founded hope that the discovery process will reveal
      relevant evidence’ to support” her claims. Lindsay, 498 F.3d at 440 n. 6
      (quoting Twombly, 550 U.S. at 559–60, 127 S.Ct. 1955).

592 F. App’x at 461.

      The Sixth Circuit concluded that Plaintiff had alleged sufficient facts regarding

other instances of judicial misconduct that were not acted upon by the Defendants, but

of course Plaintiff was required to back up those allegations with “evidence of

evidentiary quality” in order for her equal protection claim to survive summary

judgment. Plaintiff has identified four judges whom she believes engaged in similarly

                                          32
egregious conduct but against whom the JTC and Fischer failed to file a formal

complaint. Plaintiff claims that 28th District Court Judge James Kandrevas, a

Caucasian male, engaged in equally serious misconduct and the JTC did not file a

formal complaint against him. Plaintiff relies on newspaper articles that were

circulating at the time of Judge Kandrevas’s alleged misconduct that discuss how

Judge Kandrevas was alleged to have “created bank accounts and used money, as well

as allegations that the court had made fraudulent representations to the state and

federal governments in connection with seeking money through drug court grants

when the court had ample funds.” (ECF No. 143, Pl.’s Resp. 21, PgID 5416, Exs. 9,

10.) According to the articles, Judge Kandrevas “asserted his Fifth Amendment right

more than 200 times while refusing to answer questions about court operations and

how he handled money.” (Id.)

      Plaintiff asserts that “it was reported that” former Wayne County Circuit Judge

Mary Waterstone, a Caucasian female, “had suborned perjury,” and “was tried on four

charges, including concealing perjured testimony.” (Pl.’s Resp. at 21-22, PgID 5416-

17, Ex. 11.) According to the reports, the trial judge stated that “Judge Waterstone’s

actions ‘violated the fundamental tenet of the judicial system: to seek truth.’” (Id. at

22, PgID 5417.) It was reported that the Michigan Court of Appeals “indicated that

Judge Waterstone’s actions were disgraceful.” (Id.) It was also reported in the news


                                          33
that the JTC did not file a formal complaint against Judge Waterstone and “merely

scolded” her. (Id.)

      Plaintiff also cites the instance of Grand Traverse County Probate Judge David

Stowe, a Caucasian male, who “was reported to have a romantic relationship with a

litigant in a divorce case over which he was presiding, and he continued oversight of

the custody case related to the divorce even after the two began a physical

relationship.” (Id. at 22, PgID 5417, Ex. 12.) It was reported that Stowe eventually

married the litigant and later “tampered with an investigation into a domestic dispute”

between himself and that litigant. (Id.) “It was reported that the JTC only gave Judge

Stowe ‘a wrist slap.’” (Id.)

      Finally, Plaintiff cites the instance of Lapeer Circuit Court Judge Byron

Konschuh, a Caucasian male, who “pled no contest to a misdemeanor of failing to

account for county money after having been charged in 2014 with five felony counts

of embezzlement following an investigation by the Michigan State Police.” (Id. at 22-

23, PgID 5417-18, Ex. 13.) Plaintiff asserts that “[p]rosecutors alleged that Judge

Konschuh used funds his office received and placed them in his own personal bank

account.” (Id.) The JTC did not file a formal complaint against Judge Konschuh.

      Plaintiff also now asserts that Defendant Green violated Plaintiff’s equal

protection rights by declining to file grievances against two of these judges, Judge


                                          34
Kandrevas and Judge Waterstone, despite having an awareness of the reports of their

alleged misconduct. Green testified that she recalled an incident involving Judge

Kandrevas that was brought to her attention (regarding the solicitation of food for a

softball game) that she resolved at the administrative level without filing a grievance

with the JTC. (ECF No. 142-2, Pl.’s Resp. Ex. 1, Excerpts from Jan. 5, 2018

Deposition of Deborah Green 97:16-99:15). Beyond this incident, Green testified that

she did not hear any other allegations regarding Judge Kandrevas that concerned her.

(Green Dep. 99:13-15.) With respect to Judge Waterstone, Green testified that she did

hear allegations of misconduct regarding Judge Waterstone from the JTC, but she had

no first hand knowledge of the allegations. Because she knew that the JTC was

already apprised of the allegations, there was no need to file a grievance. (Green Dep.

100:2-101:7.) Green testified that “[a]nybody can file a grievance” with the JTC, that

grievances don’t have to come from her, and that it was not part of her “duties” as the

SCAO regional administrator to file grievances with the JTC. (Green Dep. 102:11-

19.) Indeed, in Plaintiff’s case, the JTC received grievances from both the SCAO and

the City of Inkster attorney, David Jones.

II.   LEGAL STANDARDS

      A.     Motion to Dismiss for Lack of Subject Matter Jurisdiction Pursuant
             to Fed. R. Civ. P. 12(b)(1)

      Challenges to subject-matter jurisdiction under Federal Rule of Civil Procedure

                                          35
12(b)(1) “come in two varieties: a facial attack or a factual attack.” Gentek Bldg.

Prods., Inc. v. Sherwin–Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). Under a

facial attack, all of the allegations in the complaint must be taken as true, much as with

a Rule 12(b)(6) motion. Gentek, 491 F.3d at 330 (citing Ohio Nat'l Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990)). Under a factual attack, however,

the court can actually weigh evidence to confirm the existence of the factual

predicates for subject-matter jurisdiction. Where the defendant brings a factual attack

on the subject matter jurisdiction, no presumption of truth applies to the allegations

contained in the pleadings, and the court may consider documentary evidence in

conducting its review. 491 F.3d at 330. If the district court must weigh conflicting

evidence to arrive at the factual predicate that subject matter jurisdiction exists or does

not exist, it has wide discretion to allow affidavits, documents and even a limited

evidentiary hearing to resolve disputed jurisdictional facts. Id.

      B.     Motion for Judgment on the Pleadings Pursuant to Fed. R. Civ. P.
             12(c)

      “Motions for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c) are analyzed under the same de novo standard as motions to dismiss

pursuant to Rule 12(b)(6).” Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291,

295 (6th Cir. 2008) (citing Penny/Ohlmann/Nieman, Inc. v. Miami Valley Pension

Corp., 399 F.3d 692, 697 (6th Cir. 2005)). “[T]he legal standards for adjudicating

                                            36
Rule 12(b)(6) and Rule 12(c) motions are the same . . . .” Lindsay v. Yates, 498 F.3d

434, 437 n. 5 (6th Cir. 2007). The Sixth Circuit has defined the pleading requirements

necessary to withstand a challenge under Rule 12(c):

      We recently explained the pleading requirements that are necessary to
      survive a Rule 12(c) motion:

             In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct.
             1955, 167 L.Ed.2d 929 (2007), the Supreme Court
             explained that “a plaintiff's obligation to provide the
             ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
             labels and conclusions, and a formulaic recitation of the
             elements of a cause of action will not do.... Factual
             allegations must be enough to raise a right to relief above
             the speculative level....” Id. at 1964-65 (internal citations
             omitted). In Erickson v. Pardus, 550 U.S. ----, 127 S.Ct.
             2197, 167 L.Ed.2d 1081 (2007), decided two weeks after
             Twombly, however, the Supreme Court affirmed that
             “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a
             short and plain statement of the claim showing that the
             pleader is entitled to relief.’ Specific facts are not
             necessary; the statement need only ‘give the defendant fair
             notice of what the ... claim is and the grounds upon which
             it rests.’” Id. at 2200 (quoting Twombly, 127 S.Ct. at 1964).
             The opinion in Erickson reiterated that “when ruling on a
             defendant's motion to dismiss, a judge must accept as true
             all of the factual allegations contained in the complaint.” Id.
             (citing Twombly, 127 S.Ct. at 1965). We read the Twombly
             and Erickson decisions in conjunction with one another
             when reviewing a district court's decision to grant a motion
             to dismiss for failure to state a claim or a motion for
             judgment on the pleadings pursuant to Federal Rule of Civil
             Procedure 12.

Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 550 (6th Cir. 2008) (quoting


                                           37
Sensations, 526 F.3d at 295-96).

      Federal Rule of Civil Procedure 12(b)(6), and therefore Rule 12(c), allows for

the dismissal of a case where the complaint fails to state a claim upon which relief can

be granted. When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). Sixth Circuit

“precedent instructs that, for a complaint to survive such motions, it must contain

‘either direct or inferential allegations respecting all material elements necessary for

recovery under a viable legal theory.’” Buck v. City of Highland Park, Michigan, 733

F. App’x 248, 251 (6th Cir. 2018) (quoting Philadelphia Indem. Ins. Co. v. Youth

Alive, Inc., 732 F.3d 645, 649 (6th Cir. 2013)). “[T]he complaint ‘does not need

detailed factual allegations’ but should identify ‘more than labels and conclusions.’”

Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept as

true a legal conclusion couched as a factual allegation, or an unwarranted factual

inference.” Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks

omitted). In other words, a plaintiff must provide more than “formulaic recitation of

the elements of a cause of action” and his or her “[f]actual allegations must be enough


                                          38
to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555-56.

The Sixth Circuit has recently reiterated that “[t]o survive a motion to dismiss, a

litigant must allege enough facts to make it plausible that the defendant bears legal

liability. The facts cannot make it merely possible that the defendant is liable; they

must make it plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims, (2) matters of which a court may take judicial notice (3)

documents that are a matter of public record, and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

without converting the motion to dismiss into a motion for summary judgment are

public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (Internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion to

dismiss form part of the pleadings. . . . [C]ourts may also consider public records,


                                          39
matters of which a court may take judicial notice, and letter decisions of governmental

agencies.”); Greenberg v. Life Ins. Co. Of Virginia, 177 F.3d 507, 514 (6th Cir. 1999)

(finding that documents attached to a motion to dismiss that are referred to in the

complaint and central to the claim are deemed to form a part of the pleadings).

      C.     Motion for Summary Judgment Pursuant to Rule 56

      Summary judgment is appropriate where the moving party demonstrates that

there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion

for summary judgment where proof of that fact ‘would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.’” Dekarske v. Fed. Exp. Corp., 294 F.R.D. 68, 77 (E.D. Mich.

2013) (Borman, J.) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir.

1984)). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986).

      “In deciding a motion for summary judgment, the court must draw all

reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy, 353

F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce


                                          40
enough evidence to allow a reasonable jury to find in his or her favor by a

preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

possibility’ of a factual dispute does not suffice to create a triable case.” Combs v. Int’l

Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley Co., 801

F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be able to show

sufficient probative evidence [that] would permit a finding in [his] favor on more than

mere speculation, conjecture, or fantasy.” Arendale v. City of Memphis, 519 F.3d 587,

601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc., 355 F.3d 515, 533 (6th Cir.

2004)). “The test is whether the party bearing the burden of proof has presented a jury

question as to each element in the case. The plaintiff must present more than a mere

scintilla of the evidence. To support his or her position, he or she must present

evidence on which the trier of fact could find for the plaintiff.” Davis v. McCourt, 226

F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and citations omitted). That

evidence must be capable of presentation in a form that would be admissible at trial.

See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).

III.   ANALYSIS

       A.     The JTC and Fischer in His Official Capacity are Entitled to
              Eleventh Amendment From Suit Under § 1983

       Plaintiff asserts claims under 42 U.S.C. § 1983 for alleged violations of her

Fourth and Fourteenth Amendment rights. James, 592 F. App’x at 451 (“James sued

                                            41
the JTC and other state and local officials under 42 U.S.C. § 1983,” alleging violations

of her Fourth and Fourteenth Amendment rights). “The Eleventh Amendment bars

§ 1983 suits against a state, its agencies, and its officials sued in their official

capacities for damages.” Cady v. Arenac County, 574 F.3d 334, 342 (6th Cir. 2009)

(citing Kentucky v. Graham, 473 U.S. 159, 169 (1985)).5 In determining “whether an

entity is an ‘arm of the State’” for purposes of Eleventh Amendment immunity, the

Sixth Circuit has advised courts to consider the following factors:

      (1) the State's potential liability for a judgment against the entity; (2) the
      language by which state statutes and state courts refer to the entity and
      the degree of state control and veto power over the entity's actions; (3)
      whether state or local officials appoint the board members of the entity;
      and (4) whether the entity's functions fall within the traditional purview
      of state or local government.

Pucci v. Nineteenth Dist. Court, 628 F.3d 752, 760 (6th Cir. 2010).

      As discussed at length supra, the JTC is established by the Michigan

Constitution and the Michigan Supreme Court is empowered by the Constitution to

make rules, which it has done in Mich. Ct. R. 9.200, governing every aspect of the



5
  The State Defendants have not waived their right to assert Eleventh Amendment
Immunity. See Patsy v. Bd. of Regents of State of Fla., 457 U.S. 496, 515 n. 19 (1982)
(observing that although the board of regents failed to properly raise an Eleventh
Amendment immunity argument on appeal, “[n]othing in this opinion precludes the
Board of Regents from raising its Eleventh Amendment claim on remand”);
Kovacevich v. Kent State University, 224 F.3d 806, 816 (6th Cir. 2000) (observing that
Eleventh Amendment immunity “may be raised at any point of the proceedings”).
                                           42
functions of the JTC: “Proceedings under these rules are subject to the direct and

exclusive superintending control of the Supreme Court.            No other court has

jurisdiction to restrict, control, or review the orders of the master or the commission.”

Mich. Ct. R. 9.203(C).

      Numerous courts have concluded that the Michigan Supreme Court, and state

disciplinary agencies that function under its authority, are state entities entitled to

immunity from suit in federal court under the Eleventh Amendment absent waiver of

that immunity or abrogation by Congress, neither of which has occurred here. Butcher

v. Michigan Supreme Court, No. 07-14940, 2008 WL 2067028, at *2 (E.D. Mich.

May 15, 2008). Like the Michigan Attorney Grievance Commission and the

Michigan Attorney Discipline Board analyzed in Butcher, both of whom are subject

to rules and procedures adopted by the Michigan Supreme Court, and whose decisions

are subject to Michigan Supreme Court review, the JTC is a “state judicial agenc[y]

and enjoy[s] Eleventh Amendment immunity.” Id. at *3. And like the Michigan

Board of Bar Examiners and the State Bar of Michigan analyzed by the Sixth Circuit

in Dubuc v. Michigan Bd. of Law Examiners, 342 F.3d 610, 615 (6th Cir. 2003), the

JTC is “merely [an] extension[] of the Michigan Supreme Court.” “Because they are

arms of the Michigan Supreme Court for all purposes relevant to this lawsuit, the

Board and the Bar are state agencies immune from this lawsuit under the Eleventh


                                           43
Amendment.” Id. If licensing and regulation of attorneys is inherently a judicial

function, then all the more so the regulation and discipline of state court judges, as

courts in this District have explicitly held. See Sanders v. Michigan Supreme Court,

No. 16-12959, 2018 WL 1101311, at *7 (E.D. Mich. Feb. 23, 2018) (“[T]he Supreme

Court is an arm of the state of Michigan and is immune from suit under the Eleventh

Amendment. See Pucci v. Nineteenth Dist. Court, 628 F.3d 752, 762-64 (6th Cir.

2010). Likewise, the JTC is established by the state Constitution, Mich. Const. 1963,

art 6, § 30, and is therefore entitled to Eleventh Amendment immunity as an arm of

the state.”) (Internal quotation marks and citations omitted.) (Whalen, MJ), adopted

at 2018 WL 1466085 (E.D. Mich. March 26, 2018) (Cohn, J.) (agreeing with the

Magistrate Judge’s dismissal of the Michigan Supreme Court, the JTC, and the

Attorney Discipline Board under the Eleventh Amendment).          Fischer is also entitled

to Eleventh Amendment immunity for claims against him in his official capacity for

monetary damages, which are the only claims asserted against him in this action. “In

general, the Eleventh Amendment immunizes state officials from suit in federal

court,” except that the Eleventh Amendment does not bar a suit against a state official

seeking prospective injunctive relief. Dubuc, 342 F.3d at 616 (citing Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 (1984) and Ex parte Young, 209 U.S.




                                          44
123 (1908)); Cady, 574 F.3d at 342.6

      Plaintiff’s responses to the JTC and Fischer’s Eleventh Amendment argument

completely lack merit. First, as noted supra at note 5, there has been no waiver of

Eleventh Amendment immunity. Second, Plaintiff conflates the notion of sovereign

immunity under the Eleventh Amendment with quasi-judicial and prosecutorial

immunity. These latter two types of immunity, deriving from the common law, may

be subject to certain exceptions. Sovereign immunity is absolute and has no


6
  Plaintiff acknowledges that cases have held that the JTC enjoys absolute Eleventh
Amendment immunity, but argued (for the first time at the hearing on Defendants’
motion) that none of these cases engaged in a detailed analysis of the relevant factors
as set forth in Pucci v. Nineteenth Dist. Court, 628 F.3d 752, 760 (6th Cir. 2010).
This Court finds that consideration of the Pucci factors is inherent in these decisions.
But importantly, Plaintiff provides no argument or evidence on the Pucci factors, nor
does Plaintiff even mention Pucci in her brief in response to Defendants’ motion
setting forth their Eleventh Amendment immunity argument. Plaintiff adverts to an
argument without any effort at legal or factual development and expects the Court to
do the work for her. Issues “adverted to . . . in a perfunctory manner, unaccompanied
by some effort at developed argumentation,” are deemed waived. Clemente v. Vaslo,
679 F.3d 482, 497 (6th Cir. 2012). “It is not sufficient for a party to mention a
possible argument in the most skeletal way, leaving the court to put flesh on its
bones.” Bishop v. Gosiger, Inc., 692 F. Supp. 2d 762, 774 (E.D. Mich. 2010) (quoting
McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997)). This will not abide. In
any event, while the record in this case does not contain “evidence” directed to the
Pucci factors, it is undisputed that the Michigan Supreme Court has complete
superintending control over the actions of the JTC, the state courts and the governor
appoint the majority of the members of the JTC, and the functions of the JTC are
totally within the purview of the Michigan Supreme Court. Plaintiff certainly has not
presented evidence on the Pucci factors that would cause this Court to disregard the
cases quoted above in which courts have expressly determined that the JTC is entitled
to Eleventh Amendment immunity.
                                          45
exceptions in this suit for money damages. Finally, relying Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690-91 (1978), the Plaintiff confuses immunity of a state entity

with immunity of a municipality or other unit of local government. (ECF No. 143,

Pl.’s Resp. to Fischer’s Mot. 11-12, PgID 5406-07.) Again, while Monell instructs

that there are instances in which a municipality may be sued, the sovereign immunity

of a state and its adjuncts under the Eleventh Amendment has no exceptions, apart

from suits for prospective injunctive relief which are not at issue here.

      Both the JTC and Fischer, for claims against him in his official capacity, are

entitled to dismissal of Plaintiff’s claims against them based on Eleventh Amendment

immunity.7

      B.     The JTC and Fischer are Entitled to Absolute Quasi-Judicial and/or
             Prosecutorial Immunity

      Were they not protected by Eleventh Amendment immunity, the JTC and

Fischer would be entitled to absolute quasi-judicial immunity. The Sixth Circuit has

recognized “that public policy requires absolute immunity for public officials



7
   In her deposition, when asked whether she was still seeking injunctive and
declaratory relief, Plaintiff conceded that her misconduct case (which she had
originally sought to enjoin) had concluded and Mr. Fischer (against whom she had
sought injunctive relief) no longer worked for the JTC. (James Dep. 197:25-199:14.)
While Plaintiff suggested that she was still seeking “whatever relief” this Court would
give her, she does not seek reinstatement and, in any event, there is no prospective
injunctive relief requested (or possible) here.
                                          46
performing quasi-judicial functions in a number of circumstances.” Sparks v.

Character and Fitness Committee of Kentucky, 859 F.2d 428, 430 (6th Cir. 1988).

Such “quasi-judicial” immunity, the Sixth Circuit continued, “has been granted to

members of an attorney disciplinary committee, to a state bar association conducting

disciplinary proceedings, to lawyers serving on a mediation panel, to the court’s clerk

for acts within the scope of his quasi-judicial duties, to ‘friends of the court,’ and to

prosecutors engaging in prosecutorial activity.” Id. at 430-31 (internal citations

omitted).

      In Sparks, the Sixth Circuit acknowledged that the Supreme Court’s decision

in Forrester v. White, 484 U.S. 219 (1988), compelled consideration of the nature of

the specific “function” being challenged in determining whether the acts complained

of are entitled to judicial immunity:

      In Forrester, Justice O'Connor explained that the analytical key “in
      attempting to draw the line” between functions for which judicial
      immunity attaches and those for which it does not is the determination
      whether the questioned activities are “truly judicial acts” or “acts that
      simply happen to have been done by judges.” It is the nature of the
      function involved that determines whether an act is “truly” judicial.

Sparks, 859 F.2d at 432. The Sixth Circuit concluded that “the action of the justices

of a state supreme court and their designees in considering the qualifications of an

applicant for admission to the bar,” was judicial nature and unlike the hiring and firing

of court staff personnel that was at issue in Forrester. Id. at 432-33. The Sixth

                                           47
Circuit reasoned:

      We return, then, to the analytical key provided by Justice O'Connor in
      Forrester for “drawing the line” between functions for which judicial
      immunity attaches and those for which it does not: whether the function
      in question is a “truly judicial act[ ]” or an “act[ ] that simply happen[s]
      to have been done by judges.” Whatever argument might be made about
      the inherently “judicial” character of the function of determining the
      membership of the bar, it is manifest that whether analyzed from the
      perspective of judicial precedent, judicial expertise, history and tradition,
      or the nature of the act itself, determining the composition of the bar is
      clearly not a function, like hiring and firing administrative, clerical, and
      other court personnel that is or ever has been performed by anyone in the
      private sector or in other branches of government, and “simply happen[s]
      to have been done by judges.”

Sparks, 859 F.3d at 434.

      Plaintiff urges that this Court’s analysis of the JTC and Fischer’s claims to

quasi-judicial immunity requires the Court to focus on the specific conduct about

which Plaintiff complains. Plaintiff states in her brief in response to Fischer’s motion

that she challenges “specifically Fischer’s decision to investigate and pursue Plaintiff,

an African American female, while choosing not to investigate or pursue male and

non-African American judges who engaged in similar or more egregious conduct in

violation of the M[ichigan] C[ode] [of] J[udicial] C[onduct].” (Pl.’s Resp. to Fischer’s

Mot. 12-13, PgID 5407-08.) Plaintiff points out that Fischer concedes in his motion

that “James’s accusations against Fischer all concern actions taken in his official

capacity investigating the charges against James.” (Fischer’s Mot. 10, PgID 3741.)


                                           48
Plaintiff argues that because the conduct about which she complains was

“investigatory” and not “judicial,” Fischer is not entitled to quasi-judicial immunity.

      Plaintiff relies on Buckley v. Fitzsimmons, 509 U.S. 259, 276 (1993), in which

the Supreme Court held that a prosecutor was not entitled to absolute prosecutorial

immunity with respect to allegations that he personally fabricated evidence by

knowingly pursuing and obtaining unreliable expert testimony in order to obtain a

grand jury indictment of the plaintiff. The Court concluded that the prosecutor’s

“preindictment fabrication of evidence” was not protected by absolute prosecutorial

immunity. Id. at 272. The Court based its holding on the following alleged facts:

      [Prosecutors] conspired to manufacture false evidence that would link
      [plaintiff’s] boot with the bootprint the murderer left on the front door.
      To obtain this false evidence, petitioner submits, the prosecutors shopped
      for experts until they found one who would provide the opinion they
      sought. At the time of this witness shopping the assistant prosecutors
      were working hand in hand with the sheriff's detectives under the joint
      supervision of the sheriff and state's attorney Fitzsimmons.

509 U.S. at 273 (internal citation omitted).

      The Supreme Court continued:

      We have not retreated, however, from the principle that acts undertaken
      by a prosecutor in preparing for the initiation of judicial proceedings or
      for trial, and which occur in the course of his role as an advocate for the
      State, are entitled to the protections of absolute immunity. Those acts
      must include the professional evaluation of the evidence assembled by
      the police and appropriate preparation for its presentation at trial or
      before a grand jury after a decision to seek an indictment has been made.
      . . . There is a difference between the advocate's role in evaluating

                                          49
      evidence and interviewing witnesses as he prepares for trial, on the one
      hand, and the detective's role in searching for the clues and corroboration
      that might give him probable cause to recommend that a suspect be
      arrested, on the other hand. When a prosecutor performs the investigative
      functions normally performed by a detective or police officer, it is
      “neither appropriate nor justifiable that, for the same act, immunity
      should protect the one and not the other.”

509 U.S. at 273.

      Buckley applies in the specific context of prosecutorial immunity, a form of

quasi-judicial immunity, see, e.g. Imbler v. Pachtman, 424 U.S. 409, (“in deciding

whether or not to prosecute, the prosecutor performs a “quasi-judicial” function”).

Here, at all times Fischer and the JTC were acting pursuant to the duties imposed on

them as an arm of the Michigan Supreme Court to determine the fitness of the Plaintiff

to serve in office.    At all times, the JTC and Fischer were acting under the

superintending control of the Michigan Supreme Court, carrying out a function

certainly no less inherently judicial than determining the competence and moral fitness

of potential officers who seek to practice before the court. Plaintiff admits that Fischer

was at all times “acting in his official capacity.”

      Fischer concedes, his “role” in the judicial tenure proceedings changes from

that of executive director to that of examiner upon the filing of a formal complaint.

And Fischer concedes that the JTC staff “investigates” a grievance to determine what

type of recommendation will be made to the JTC regarding resolution of that


                                           50
grievance and that Fischer reviews the staff recommendations, with which he typically

agrees. At all times, however, any recommendation by the JTC staff attorneys and/or

Fischer is subject to modification by the JTC, which has the ultimate say in each and

every case as to whether a formal complaint will be filed and what type of discipline,

if any, will be recommended and ultimately ruled upon by the Michigan Supreme

Court. These are not functions that might otherwise be carried out by “clerical” or

“administrative” employees and they are not akin to the acts of a police officer or field

investigator. It is clear that throughout the process of “investigating complaints and

initiating prosecutions of complaints concerning judicial misconduct,” the JTC and

the executive director are engaged in inherently “quasi-judicial” functions. Lepley v.

Dresser, 681 F. Supp. 418, 423 (W.D. Mich. 1988) (analogizing the JTC to the

Attorney Grievance Commission which, as an arm of the Michigan Supreme Court,

was entitled to the same immunity from suit as that Court, and expressly finding that

the JTC’s executive director was engaged in “quasi-judicial functions” when

investigating complaints of judicial misconduct and determining whether to initiate

formal prosecutions and both were therefore entitled to “absolute immunity”). Accord

Rogers v. Michigan Judicial Tenure Comm’n, No. 15-14211, 2016 WL 1445345, at

*2 (E.D. Mich. March 23, 2016) (Grand, MJ), adopted at 2016 WL 1436707 (E.D.

Mich. April 11, 2016) (holding that the JTC enjoyed absolute immunity from a suit


                                           51
alleging failure to properly investigate claims of judicial misconduct, noting that “this

Court has held that the JTC and its members ‘perform functions that are equivalent to

the job performed by judges in court proceedings, and, thus, are entitled to absolute

quasi-judicial immunity’”) (quoting Briggs v. Kuhn, No. 11-14001, 2011 WL

6339574, at *4 (E.D. Mich. Dec. 19, 2011)). See also Lawrence v. Welch, 531 F.3d

364, 372-73 (6th Cir. 2008) (concluding that “members of the State Bar of Michigan’s

Character and Fitness committee – and thus agents of the Board of Law Examiners

and the Michigan Supreme Court – are entitled to absolute immunity for their actions

in investigating Lawrence’s character and fitness to practice law and in making

recommendations about the same”); Wagner v. Genesee County Bd. of Commr’s, 607

F. Supp. 1158, 1162 (E.D. Mich. 1985) (noting that “[w]hether particular office

holders have quasi-judicial immunity in their acts depends on an analysis of the

activities in which they were engaged and the relationship of those activities to the

judicial process,” and finding that employees of the Friend of the Court who likely

committed malfeaseance in their investigative work were entitled to absolute quasi-

judicial immunity).

      The JTC and Fischer are entitled to absolute quasi-judicial and/or prosecutorial

immunity for their conduct in Plaintiff’s case. Every act undertaken by Fischer, the

JTC staff, and the JTC, after receiving a grievance, “relates to the decision” whether


                                           52
or not to recommend the filing of a formal complaint – an inherently judicial act.

“Absolute immunity [] applies to the ‘decision to investigate or not to investigate and

to present the facts discovered in a judicial proceeding . . . .’” Carmichael v. City of

Cleveland, 571 F. App’x 426, 437 (6th Cir. 2014) (quoting Grant v. Hollenbach, 870

F.2d 1135, 1139 (6th Cir. 1989)). The heart of Plaintiff’s equal protection claim (the

only viable claim against Fischer and the JTC as discussed infra) is that these

Defendants wrongfully decided to investigate the Plaintiff and improperly decided to

bring formal charges against Plaintiff while “choosing not to investigate or pursue”

charges against Caucasian and/or male judges who engaged in similar acts of

misconduct. Accordingly, Fischer and the JTC are entitled to immunity from

Plaintiff’s § 1983 claims in this action. Even if Fischer’s role “is equated to [that] of

a prosecutor rather than an arm of the judiciary, absolute quasi-judicial immunity

nonetheless is applicable.” Wagner, 607 F. Supp. at 1164. See also Eston v. Van Bolt,

728 F. Supp. 1336, 1338-39 (E.D. Mich. 1990) (finding that members of the Michigan

Attorney Discipline Board, “the adjudicative arm of the Supreme Court” responsible

for discharging the Michigan Supreme Court’s duty of supervising and disciplining

attorneys, and the Michigan Attorney Grievance Commission, “the prosecution arm

of the Supreme Court” responsible for discharging the Michigan Supreme Court’s

duty to supervise and discipline attorneys, were entitled to absolute quasi-judicial


                                           53
immunity at all times when performing their statutory functions).

      The JTC and Fischer in his official capacity (Plaintiff has never suggested and

individual capacity claim against Fischer) are entitled to Eleventh Amendment

absolute immunity from suit. Were they not entitled to the Eleventh Amendment

immunity, they would be entitled to quasi-judicial and/or prosecutorial immunity.

Accordingly, the Court GRANTS Defendants JTC and Fischer’s motions to dismiss

and/or for summary judgment and DISMISSES each of Plaintiff’s claims against them

in this action WITH PREJUDICE.8

      C.     Defendants Green and Washington are Not Entitled to Immunity
             From Plaintiff’s Federal Claims Under Mich. Ct. R. 9.227


8
  Because the Court concludes that the JTC and Fischer are clearly entitled to
immunity from suit, the Court need not address the merits of Plaintiff’s equal
protection claim against them and need not address these Defendants’ alternate
arguments for dismissal and/or summary judgment. In addition, as the Court
discusses infra in Section III(D)(1), Plaintiff has failed to produce any evidence on
which a reasonable juror could conclude that Defendant Fischer was personally
involved in the alleged search of Plaintiff’s safe. There is no evidence in the record
that Fischer was ever on-site at the 22nd District Court and no evidence linking him
with the alleged search of Plaintiff’s safe in even the most tangential or circumstantial
way. Indeed, Plaintiff’s one-half page argument in support her Fourth Amendment
claim against Fischer cites no law and simply states that because “the JTC had been
dealing with Washington and Anderson” and because “Fischer was directing the JTC
investigation,” there is a genuine issue of material fact that Fischer violated Plaintiff’s
Fourth Amendment rights. (ECF No. 143, Pl.’s Resp. 15-16, PgID 5410-11.) The
Court rejects this poorly articulated and factually and legally unsupported argument,
adverted to in a “perfunctory manner” with no effort at development, Clemente, 679
F.3d at 497, and concludes that Plaintiff has presented no evidence on which a
reasonable juror could find that Fischer violated Plaintiff’s Fourth Amendment rights.
                                            54
      Defendants Green and Washington argue that they are entitled to “broad

immunity” from claims under Michigan Court Rule 9.227, which provides in relevant

part: “Members of the [JTC] and their employees and agents, masters, and examiners

are absolutely immune from civil suit for all conduct in the course of their official

duties.” In Dubuc, the Sixth Circuit held that a similar broad grant of immunity to the

State Bar staff and members and staff of the Board of Law examiners provided for in

the Michigan Supreme Court Rules Concerning the State Bar of Michigan (RCSBM)

could not immunize any defendant from a § 1983 lawsuit in federal court. “While this

provision may immunize the individual defendants from state law claims, no state law

or rule can immunize anyone from liability for violating the United States

Constitution.” Dubuc, 342 F.3d at 617.

      The Court similarly rejects this state-law immunity argument for several

reasons. Plaintiff has presented no evidence to establish that either Defendant Green

or Judge Washington is a “member, employee, agent, master or examiner” of the JTC.

Green is employed the SCAO.9 Defendant Washington testified that he reported to


9
 Green’s counsel also suggested at the hearing on Defendants’ motion that the SCAO
(not a Defendant in this case) was also an entity “part and parcel of the Michigan
Supreme Court,” suggesting that Green would be protected by the SCAO’s immunity
as to any official capacity claim. But there is no evidence in this record regarding the
composition or creation of the SCAO and the Court makes no findings at all regarding
Green’s derivative entitlement to any type of “SCAO immunity,” sovereign or
                                          55
and communicated solely with the SCAO and expressly denied that he was working

at the request of the JTC or even aware of the JTC investigation. (Washington Dep.

13:12-14:3, 19:20-21:15, 21:16-22:8, 40:11-20). But most importantly, Dubuc makes

clear that broad grants of immunity set forth in the Michigan Court Rules cannot

insulate individuals from liability for federal constitutional violations. Defendants

Green and Washington are not entitled to immunity from Plaintiff’s § 1983 claims in

this Court under this provision of the Michigan Court Rules.

      D.     Plaintiff’s Fourth Amendment Claim Against Fischer and
             Washington

      In her Responses, Plaintiff claims that Fischer and Washington violated her

Fourth Amendment rights by engaging in the search of her personal locked safe. To

succeed on her § 1983 claim against these Defendants for allegedly violating her

Fourth Amendment rights by conducting a search of her personal safe, Plaintiff must

demonstrate that each was personally involved in the alleged violation of her

constitutional rights. “Each defendant’s liability must be assessed individually based

on his own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010) (citing

Dorsey v. Barber, 517 F.3d 389, 399 n. 4 (6th Cir. 2008)). When the determination

of personal involvement is dependent on genuinely disputed material facts, those facts



otherwise.
                                         56
must be determined by the trier of fact. Based on those factual determinations, the

Court can make the legal determination regarding each Defendant’s personal

involvement. Binay, 610 F.3d at 650-51 (finding genuine issue of material fact

regarding officers’ personal involvement precluded entry of summary judgment on the

basis of qualified immunity); McKinney v. Lexington-Fayette Urban County Gov’t,

651 F. App’x 449, 457-58 (6th Cir. 2016) (unpublished) (finding district court’s

decision to defer ruling on qualified immunity, pending further factual development

regarding the individual officer’s “knowledge at each critical point in time,” was

sufficiently articulated and individualized).

       1.     Plaintiff fails to create a genuine issue of material fact
              regarding Fischer’s personal involvement in the alleged
              search of her safe.

       Plaintiff’s argument that Fischer was personally involved in this alleged Fourth

Amendment violation is as follows: “Anderson and Washington personally conducted

an illegal search of Plaintiff’s locked safe,” and there is “substantial evidence that this

search occurred at the direction, or with the approval, of the JTC.” (Pl.’s Resp. to

JTC, Washington and Green’s Mot. 16.) But Plaintiff offers no evidence whatsoever

establishing Fischer’s personal awareness that Plaintiff even had a safe in her office,

let alone that he somehow authorized someone else to search the safe. Fischer

expressly denied in his deposition any awareness of the safe and denied ever


                                            57
instructing anyone to search the safe. Fischer testified that he never even visited the

22nd District Court during the course of the investigation into the charges of the

Plaintiff. (Fischer Dep. 195:23-196:17.) None of this evidence is disputed.

      Plaintiff argues that because Margaret Rynier, the JTC staff attorney assigned

to Plaintiff’s case, was working with Anderson and Washington, and because Rynier

reported to Fischer, and because Fischer was “directing the investigation of Plaintiff,”

there is a genuine issue of material fact regarding Fischer’s involvement in the search

of her personal safe. But Plaintiff has not sued Rynier and does not allege that Rynier

was involved in the search of her safe. Yet, she argues, Fischer must have known

about or directed the search of her safe because he supervised Rynier.              This

“evidence,” which relies on pure conjecture and speculation, fails to create a genuine

issue of material fact regarding Fischer’s involvement in the search of Plaintiff’s safe.

“[T]he non-moving party must be able to show sufficient probative evidence [that]

would permit a finding in [his] favor on more than mere speculation, conjecture, or

fantasy.” Arendale, 519 F.3d at 601.

      Plaintiff has failed to adduce sufficient evidence of Fischer’s personal

involvement in the search of her safe. Fischer testified that he never visited the 22nd

District Court during the entirety of Plaintiff’s disciplinary proceedings and that he

did not know that Plaintiff had a personal safe in her office while the JTC


                                           58
investigation and proceedings were ongoing. This evidence is unrebutted. Plaintiff

cannot rely on pure speculation that Fischer “must have known about” or “must have

ordered” the search of Plaintiff’s safe. Plaintiff was required to come forward with

“evidence of evidentiary quality” demonstrating that Fischer was personally involved

in the search of her safe. She has failed to do so.10

      2.     Plaintiff has adduced sufficient evidence creating a genuine
             issue of material fact regarding Washington’s personal
             involvement in the alleged search of her safe.

      Plaintiff has presented evidence that creates a genuine issue of material fact

regarding Washington’s knowledge of certain facts that bear on his personal

involvement in the alleged search of Plaintiff’s safe. Anderson testified that

Washington called her into James’s office to alert her to the fact that the safe had been

“jimmied” sometime before July 14, 2011, when Plaintiff returned to the Court to

retrieve her belongings and observed that her safe had been opened. Nicole James

testified that, again long before Plaintiff returned to the Court on July 14, 2011 to


10
    Plaintiff’s responses to the Defendants’ motions do not even suggest that she
intends to pursue a Fourth Amendment claim against Green, presenting argument only
as to Defendants Fischer and Washington on the Fourth Amendment violation.
Similarly, at the hearing on the Defendants’ motion, Plaintiff’s counsel acknowledged
that the evidence against Green was evidence of “omission,” which is not sufficient
to demonstrate personal involvement under § 1983. Thus, to the extent that Plaintiff
was claiming a Fourth Amendment violation against Defendant Green, Plaintiff has
failed to allege facts sufficient to demonstrate Green’s personal involvement in any
search and such a claim is dismissed with prejudice as against Defendant Green.
                                           59
retrieve her belongings, Washington asked Nicole James to open and clean out

Plaintiff’s safe. Nicole James testified that when she refused Washington’s request

to go through Plaintiff’s personal safe, Washington stated that he had “another a plan

for that.” Yet Washington denies any knowledge of a “safe” in Plaintiff’s office

before July 14, 2011, when Plaintiff returned to the court to retrieve her personal

items. Washington denies ever asking anyone, including Nicole James, to go into

Plaintiff’s safe. (Washington Dep. 28:7-14.) Finally, Green testified that she

informed Washington, as soon as she learned from the Plaintiff’s attorney Ms.

McPhail that Plaintiff’s safe contained personal materials and that Plaintiff’s privacy

in her safe was to be protected. (ECF No. 140-9, Pl.’ Resp. to Anderson Mot. Summ.

J., Ex. 8). Yet Washington testified that no one ever told him that there was a safe in

Plaintiff’s bathroom until July 14, 2011.           (Washington Dep. 48:21-49:19.)

Washington testified that until that date, he thought it was only a locked filing cabinet.

(Washington Dep. 16:16-17:4, 22:9-23:6.) In fact, Washington testified that July 14,

2011 was the only day that discussion of the safe ever came to his attention.

(Washington Dep. 25:18-26:5.) And it is undisputed that Washington had dominion

and control over the Plaintiff’s office space, and her personal lavatory where her safe

was located, during the time that he served as interim chief judge at the 22nd District

Court. All of these facts, taken in the light most favorable to the Plaintiff, support an


                                           60
inference that Washington was personally involved in the opening of Plaintiff’s safe

and authorized (indeed encouraged) Anderson to reach into the safe to examine the

contents. Plaintiff may establish personal involvement based on circumstantial

evidence. Binay, 601 F.3d at 651 (finding disputed issue of material fact based on

circumstantial evidence of officer’s personal involvement); Glover v. City of New

York, No. 15-cv-4899, 2018 WL 4906253, at *32, n. 61 (E.D.N.Y. Oct. 9, 2018)

(noting “sufficient circumstantial evidence from which a reasonable jury could find

[officer’s] personal involvement in the alleged seizure”) (collecting cases finding

personal involvement based on circumstantial evidence). Accordingly, when viewing

the facts in the light most favorable to the Plaintiff, Plaintiff has presented evidence

on which a reasonable juror could conclude that Washington (1) knew of the private

nature of Plaintiff’s safe and its contents from Green, (2) asked Nicole James to open

the safe and when she refused told her that he had “other plans” for opening the safe,

and (3) alerted Defendant Anderson to documents in the opened and unlocked safe,

creating a genuine issue of material fact whether Washington was personally involved

in the opening and search of Plaintiff’s safe.




                                          61
      3.     Washington is not entitled to qualified immunity given the
             factual issues that remain regarding the facts known to him at
             the time of the alleged search.11

      “In § 1983 constitutional torts like this one, qualified immunity prevents

government officials from being held liable if (1) the officers did not violate any

constitutional guarantees or (2) the guarantee, even if violated, was not ‘clearly

established’ at the time of the alleged misconduct.” Arrington-Bey v. City of Bedford

Heights, Ohio, 858 F.3d 988, 992 (6th Cir. 2017), rehearing en banc denied (July 5,

2017), certiorari denied 138 S. Ct. 738 (Jan. 16, 2018) (citing Pearson, 555 U.S. at

232. Courts may “exercise their sound discretion in deciding which of the two prongs

of the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand.” Pearson, 555 U.S. at 236.

      ““When . . . a defendant raises qualified immunity as a defense . . . [t]he

plaintiff has the burden of showing that a right is clearly established . . . [and] the


11
    Washington makes an extremely perfunctory argument that he is entitled to
“sovereign immunity” in his “official capacity,” (ECF No. 134, Defs.’ Mot. 14-15),
but Plaintiff has not sued Washington in his “official capacity,” and argues in any
event that Washington acted outside the scope of his “official duties” in allegedly
violating Plaintiff’s Fourth Amendment rights through a search of her private safe in
connection with the SCAO and JTC investigation into claims of Plaintiff’s alleged
judicial misconduct. (ECF No. 142, Pl.’s Resp. 14 n. 11, 15 n. 12.) See, e.g., Archie
v. Lanier, 95 F.3d 438, 440-41 (6th Cir. 1996) (holding that a state court judge is not
entitled to judicial immunity for (1) “‘actions not taken in the judge’s judicial
capacity,’” and (2) “‘for actions, though judicial in nature, taken in the complete
absence of all jurisdiction’”) (quoting Mireles v. Waco, 502 U.S. 9, 11-12 (1991)).
                                          62
defendant carries the burden of showing that the challenged act was objectively

reasonable in light of the law existing at the time. In satisfying this burden, a

defendant can rely on a reasonable mistake of fact, for [q]ualified immunity applies

irrespective of whether the official’s error was a mistake of law or a mistake of fact,

or a mistake based on mixed questions of law and fact.” Harris v. Klare, 902 F.3d

630, 637 (6th Cir. 2018) (internal quotation marks and citations omitted) (ellipses and

alterations in original).

       “[T]to determine whether a government official would believe that a right is

clearly established,” the court applies an “objective reasonableness test [that] focuses

on whether an official, given the facts that the official knew or reasonably should have

known about the situation, should have known that his or her particular conduct would

not pass scrutiny when applied to the law.” Sandul v. Larion, 119 F.3d 1250, 1254

(6th Cir. 1997) (internal quotation marks and citations omitted).

       The facts adduced through discovery as to Defendant Washington are markedly

different in several significant respects from those that discovery revealed as to

Defendant Anderson – and these differences impact the Court’s qualified immunity

analysis. First, the Court has concluded that Plaintiff has adduced sufficient evidence

to create a genuine issue of material fact that Washington violated her Fourth

Amendment rights by opening her locked safe, which he was informed contained only


                                          63
Plaintiff’s private materials. And, because there is evidence on which a reasonable

juror could conclude that Washington, unlike Anderson, was apprised of each of the

facts that the Sixth Circuit found would amount to a violation of Plaintiff’s Fourth

Amendment rights under the circumstances of this case, and critically of the fact that

Plaintiff’s safe was private and not to be searched during the investigation into her

alleged misconduct, Washington is not entitled to qualified immunity.

      The Sixth Circuit’s determination that Plaintiff had stated a plausible Fourth

Amendment claim as to the individual or individual(s) who opened her safe was

premised on the allegation that the safe was closed and locked when encountered by

the violator, and also assumed that whoever conducted the search would have known

of the private nature of the safe and its contents as a result of Plaintiff’s disclosure to

Green regarding the privacy of her safe. The Sixth Circuit’s opinion explicitly noted

that Plaintiff alleged that she had informed Green that her safe contained private

information and had been assured by Green that her privacy in her safe would not be

invaded. 592 F. App’x at 457. As to Defendant Washington, Plaintiff has adduced

sufficient evidence to create a genuine issue of material fact that: (1) Washington was

told by Green at the outset of the investigation into Plaintiff’s alleged misconduct that

Plaintiff had a safe in her office and that the safe contained personal information and

Plaintiff’s privacy in the safe was not to be breached; (2) Washington asked Nicole


                                            64
James to open the safe and when she refused he told her that was okay because he had

“other plans for that;” (3) Washington alerted Anderson to the already-opened safe

and directed her attention to the documents that were visible in the safe.

      Plaintiff has argued that Washington would not be entitled to qualified

immunity on these facts because O’Connor clearly established that a reasonable

judicial officer would know that a search of a private locked safe, that was known by

him not to contain any work-related material and that he was instructed not open, in

the context of an administrative search for evidence of workplace misconduct, would

violate the Fourth Amendment. (ECF No. 142, Pl.’s Resp. 15-16 n. 13, PgID 5022-

23.) The Court agrees.

      Washington argues that he is entitled to qualified immunity because the Sixth

Circuit’s ruling in this case that Plaintiff’s locked, personal safe was more like a purse

or a piece of luggage than a filing cabinet was “an expansion” of the right to privacy

established in O’Connor. But not every “novel” circumstance will entitle an official

to qualified immunity:

      The Supreme Court has repeatedly cautioned that rights are not to be
      defined at a “high level of generality” but instead the inquiry must be
      undertaken in light of the specific context of the case. Brosseau v.
      Haugen, 543 U.S. 194, 199, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004).
      With that said, an official can be on notice that his conduct violates
      established law even in novel factual situations. Hope v. Pelzer, 536 U.S.
      730, 731, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002); Anderson, 483 U.S.
      at 640, 107 S.Ct. 3034 (“This is not to say that an official action is

                                           65
      protected by qualified immunity unless the very action in question has
      previously been held unlawful....”).

Littlejohn v. Myers, 684 F. App’x 563, 569 (6th Cir. 2017).

      The issue here, however, is not just whether O’Connor presaged the

unconstitutionality of a search of a locked safe that may contain work-related

materials, kept in an office environment, in the context of an investigation of

workplace misconduct. As this Court reasoned in its Opinion and Order granting

Anderson’s motion for summary judgment, qualified immunity may well protect the

alleged search in such a situation. But the facts as to Defendant Washington, viewed

in the light most favorable to the Plaintiff, present a different scenario. The Court

agrees that a reasonable judicial officer in Washington’s position acting as the interim

chief judge of the 22nd District Court, who had been specifically informed of the

private nature of the Plaintiff’s workplace safe, and warned not to violate the privacy

of that safe, would have known that opening (or breaking into) that safe would have

violated Plaintiff’s reasonable expectation of privacy. Under the clearly established

precedent of O’Connor, the search would be unreasonable at inception because, under

these facts, there would be no “‘reasonable grounds’ for suspecting that a search of

James’s [safe] would yield evidence that James was ‘guilty of workplace

misconduct.’” James, 592 F. App’x at 458 (quoting O’Connor, 480 U.S. 726). There

need be no case specifically involving a safe, as opposed to a desk or a filing cabinet,

                                          66
on such facts. It is not the nature of the container, but the searching party’s

knowledge of its private contents, that clearly establishes the constitutional prohibition

in this case. Thus, Washington is not entitled to qualified immunity at this stage of

proceedings based on a number of genuinely disputed material facts regarding his

involvement in the intrusion into Plaintiff’s safe.

      4.     Although the Court has previously held that Plaintiff cannot
             establish that her alleged damages in this case were
             proximately caused by any search of her safe, thus barring
             any recovery of actual damages, nominal damages may be
             available if Plaintiff succeeds on her claim that Washington
             violated her Fourth Amendment rights.

      As this Court discussed at length in its Opinion and Order granting Defendant

Anderson’s motion for summary judgment, “proximate causation is an essential

element of a § 1983 claim for damage,” Horn v. Madison County Fiscal Court, 22

F.3d 653, 659 (6th Cir. 1994), and Plaintiff has failed to create a genuine issue of

material fact in this case that any alleged search of her safe caused her damages

allegedly resulting from her inability to defend herself from the misconduct charges

brought against her by the JTC. (ECF No. 166, Opinion and Order Granting

Defendant Anderson’s Motion for Summary Judgment at 43-50.) However, as the

Court noted in that Opinion and Order, this is not the end of the matter because

nominal damages are generally available to vindicate the violation of constitutional

rights that result in no actual damages. See Memphis Commun. School District v.
                                           67
Stachura, 477 U.S. 299, 308, 308 n. 11 (1986) (holding that “the abstract value of

constitutional rights may not form the basis for § 1983 damages,” but observing that

“nominal damages . . . are the appropriate means of ‘vindicating’ rights whose

deprivation has not caused actual, provable injury”) (citing Carey v. Piphus, 435 U.S.

247, 266 (1978)); Hill v. Ypsilanti Housing Commission, No. 09-13562, 2010 WL

3168440, at *3 (E.D. Mich. Aug. 10, 2010) (holding that plaintiff may be entitled to

nominal damages for a constitutional violation “regardless of proximate causation as

to actual injury”). See also Stoedter v. Gates, 704 F. App’x 748, 757-58 (10th Cir.

2017) (agreeing with the district court that “nominal damages are mandatory upon a

finding of a constitutional violation,” and declining to distinguish among categories

of constitutional rights).

      This Court determined that nominal damages were not available from

Defendant Anderson because (1) Plaintiff failed to create a genuine issue of material

fact that Anderson violated her Fourth Amendment rights, and (2) even if Plaintiff had

established an issue of fact as to a Fourth Amendment violation by Anderson,

Anderson was entitled to qualified immunity which operated as a bar to recovery of

even nominal damages. (ECF No. 166, Opinion and Order Granting Defendant

Anderson’s Motion for Summary Judgment at 50-58.) See Eaddy-Bey v. Gosslin, 860

F.2d 1078, at *1 n. 1 (6th Cir. 1988) (table case) (noting that prison hearing officer


                                         68
who was granted qualified immunity “should have been immune from paying even

nominal damages” but allowing the nominal damage award to stand because the

hearing officer did not appeal); Bamdad v. Drug Enforcement Admin., 617 F. App’x

7, at *9 (D.C. Cir. Sept. 22, 2015) (Mem.) (observing that “‘[s]everal other circuits

have also implicitly recognized the legal nature of nominal damages by finding them

to be barred by qualified immunity.’ . . . [a]nd for good reason [because] [q]ualified

immunity is an immunity from suit, not just remedial absolution.”) (alterations added)

(quoting Hopkins v. Saunders, 199 F.3d 968, 978 (8th Cir. 1999) (finding that both

Eleventh Amendment and qualified immunity bar recovery of nominal damages in a

§ 1983 case); Reese v. Gray, No. 06-cv-126, 2011 WL 302873, at *13 (N.D. Miss.

Jan. 27, 2011) (holding that finding of qualified immunity precludes an award of

nominal damages) (collecting cases).

      Here, however, because the Court has determined that (1) Plaintiff has adduced

sufficient evidence on which a reasonable juror could conclude that Washington

violated her Fourth Amendment rights, and (2) Washington is not entitled to either

judicial or qualified immunity, Plaintiff would be entitled to recover nominal damages

from Washington were she to succeed in convincing a jury that he violated her Fourth

Amendment rights. Accordingly, the Court DENIES Washington’s motion for

summary judgment, and Plaintiff’s Fourth Amendment claim continues against


                                         69
Washington.

       E.     Plaintiff Has Failed to Create a Genuine Issue of Material Fact that
              Defendant Green Violated Plaintiff’s Equal Protection Rights12

       “The Equal Protection Clause of the Fourteenth Amendment commands that

“no state shall . . . deny to any person within its jurisdiction the equal protection of the

laws.” Center for Bio-Ethical Reform Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir.

2011) (quoting U.S. Const. amend. XIV, § 1). “To state an equal protection claim, a

plaintiff must adequately plead that the government treated the plaintiff ‘disparately

as compared to similarly situated persons and that such disparate treatment either

burdens a fundamental right, targets a suspect class, or has no rational basis.’” Id.

(quoting Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby, Mich., 470

F.3d 286, 299 (6th Cir. 2006)). “As we have held, the ‘threshold element of an equal

protection claim is disparate treatment; once disparate treatment is shown, the equal

protection analysis to be applied is determined by the classification used by

government decision-makers.’”        Id. (quoting Scarbrough v. Morgan Cnty. Bd. of

Educ., 470 F.3d 250, 260 (6th Cir. 2006)). Thus, an “allegation of discriminatory



12
  As discussed supra, because the Court concludes that Defendants JTC and Fischer
are entitled to Eleventh Amendment Immunity and/or absolute quasi-judicial and
prosecutorial immunity, and dismisses Plaintiff’s claims against the JTC and Fischer
in this action with prejudice on that basis, the Court need not address the merits of
Plaintiff’s equal protection claims against these Defendants.
                                            70
intent based on race must be ‘accompanied by some evidence that the people not

disciplined were similarly situated and of a different race.’” Id. (quoting Nali v.

Ekman, 355 F. App’x 909, 913 (6th Cir. 2009)). “[A] plaintiff asserting a Fourteenth

Amendment equal protection claim under 42 U.S.C. § 1983 must prove the same

elements required to establish a disparate treatment claim under Title VII of the Civil

Rights Act of 1964.” Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000).

      As Plaintiff correctly observes, “[a] plaintiff's proposed comparators need not

be exactly similarly situated, and the question of whether persons are similarly

situated may in some cases be a question of fact for a jury.” Ryan v. City of Detroit,

698 F. App’x 272, 280 (6th Cir. 2017) (citing Loesel v. City of Frankenmuth, 692 F.3d

452, 462-63 (6th Cir. 2012)). “However, [the Sixth Circuit has] upheld grants of

summary judgment where no reasonable juror could find that the plaintiff's

comparators were similarly situated in ‘relevant’ or ‘material’ respects.” Id. (citing

EJS Properties, LLC v. City of Toledo, 698 F.3d 845, 864-65 (6th Cir. 2012) and

United States v. Green, 654 F.3d 637, 650-62 (6th Cir. 2011)).

      In its Opinion remanding Plaintiff’s Fourth Amendment and equal protection

claims, the Sixth Circuit explained the necessary elements of proof for Plaintiff’s

equal protection Claim:

      In order to prevail on a Fourteenth Amendment equal protection claim
      under 42 U.S.C. § 1983, a plaintiff must prove the same elements

                                          71
      required to establish a disparate treatment claim under Title VII of the
      Civil Rights Act of 1964. Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir.
      ). A plaintiff may prove disparate treatment either by direct evidence of
      discriminatory motive or through circumstantial evidence based on a
      prima facie showing of discrimination. McDonnell Douglas Corp. v.
      Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). In
      order to establish a prima facie case of racial discrimination under the
      burden-shifting framework laid out in McDonnell Douglas, the plaintiff
      must show that 1) she was a member of a protected class; 2) she suffered
      an adverse employment action; 3) she was qualified for the job; and 4)
      she was treated differently from similarly situated employees who were
      not members of the protected class. Perry, 209 F.3d at 601. Upon
      establishing the prima facie case, the burden shifts to the defendant to
      show evidence of a legitimate nondiscriminatory reason for the adverse
      employment action. White v. Baxter Healthcare Corp., 533 F.3d 381,
      391 (6th Cir. 2008).

592 F. App’x at 459-60. The Sixth Circuit then concluded that Plaintiff had alleged

sufficient facts regarding the conduct of the JTC to state a facially plausible claim for

a violation of her equal protection rights:

      James alleges facts that are sufficient “to state a claim to relief that is
      plausible on its face.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955. She
      identifies herself as a member of a protected class, details the JTC's
      investigation against her both prior and subsequent to her suspension
      from her judgeship, and identifies and describes the misconduct of five
      white state court judges who were not investigated or disciplined by the
      JTC. Although the district court correctly noted that James's complaint
      lacks significant detail of the alleged misconduct of the other judges, on
      its face the complaint provides enough facts to “raise a right to relief
      above the speculative level.” Id. at 555, 127 S.Ct. 1955. . . . She does not
      merely make “conclusory allegations” that the JTC treated white judges
      differently, but identifies specific individuals and summarizes instances
      of their misconduct. Cf. 16630 Southfield Ltd. P'ship v. Flagstar Bank,
      F.S.B., 727 F.3d 502, 506 (6th Cir. 2013) (upholding the dismissal of a
      race discrimination claim in which the plaintiffs alleged their belief that

                                           72
      a bank had refinanced the loans of delinquent white borrowers but failed
      to identify these borrowers). The “factual content” she alleges, in the
      form of the misconduct of the other judges, is sufficient to draw a
      reasonable inference of discrimination because she points to specific
      instances of abuse of judicial power by white judges. For instance, she
      alleges that one judge had improperly used court funds to pay off a court
      employee who reported inappropriate personal contact between the judge
      and a litigant, and that other judges had engaged in various other
      employment improprieties. James's complaint is thus sufficient to “giv[e]
      rise to ‘reasonably founded hope that the discovery process will reveal
      relevant evidence’ to support” her claims. Lindsay, 498 F.3d at 440 n. 6
      (quoting Twombly, 550 U.S. at 559–60, 127 S.Ct. 1955).

592 F. App’x at 461.

      Although the Sixth Circuit did not expressly distinguish among the “State

Defendants” in remanding the Plaintiff’s equal protection claim, neither did the Sixth

Circuit mention, let alone rule on, the plausibility of a separate equal protection claim

against Green, who works for the SCAO (not a Defendant) and not the JTC. And

there is good reason for this because no such claim is pleaded in Plaintiff’s Complaint.

To quote the caption of Count IV of Plaintiff’s Complaint which sets forth the

allegations related to her equal protection claim: “Defendant Judicial Tenure

Commission and Paul Fischer have violated the Plaintiff’s right to equal protection

of the law by prosecuting a complaint to remove her from the bench under

circumstances that they routinely to pursue with matters involving respondents who

are not African American.” (ECF No. 1, p. 14, Count IV.) At the hearing on

Defendant Green’s motion, the Court inquired of Plaintiff’s counsel whether Plaintiff

                                           73
was asserting an equal protection claim against Green and Plaintiff acknowledged that

the Complaint was not “perfectly drafted” but argued that the Complaint put

Defendants on notice that Plaintiff was asserting an equal protection claim against

Green based on her actions in electing to file or not file grievances with the JTC.

      The Court disagrees that the Complaint put Defendants on notice that Plaintiff

was asserting a separate equal protection claim against Green, based on an entirely

different set of facts than those pleaded in the Complaint. Nothing in the Plaintiff’s

Complaint suggests a separate equal protection claim against Green for her conduct

in allegedly selectively filing grievances against African American and/or female

judges. Even if such a claim could be gleaned from the Complaint, or from the course

of proceedings, Plaintiff has completely failed to develop such a claim in any

meaningful way. As this Court remarked earlier in this Opinion and Order, issues

“adverted to . . . in a perfunctory manner, unaccompanied by some effort at developed

argumentation,” are deemed waived. Clemente v. Vaslo, 679 F.3d 482, 497 (6th Cir.

2012). “It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to put flesh on its bones.” Bishop v. Gosiger, Inc., 692

F. Supp. 2d 762, 774 (E.D. Mich. 2010) (quoting McPherson v. Kelsey, 125 F.3d 989,

995–96 (6th Cir. 1997)).

      Plaintiff alleges that as to two Caucasian judges, Judge Kandrevas and Judge


                                          74
Waterstone, Green was “aware of reports regarding the misconduct of these judges,

and did not file grievances against either of them.” (Id. at 21, PgID 5028.) Yet

Plaintiff devotes less than one full page of briefing to the claim that Green allegedly

violated her equal protection rights in failing to file grievances in these two instances.

(ECF No. 142, Pl.’s Resp. 20-21, PgID 5027-28.) Highlighting the Plaintiff’s lack of

diligence in presenting this claim against Green is the fact that Plaintiff’s “statistical

expert,” Edward Rothman, who prepared an expert report examining the statistical

disparities in the way African Americans and women “are treated by the Judicial

Tenure Commission,” (ECF No. 136, Defs.’ Mot. to Exclude Rothman Report, Ex. A,

Rothman Report 1), makes no mention of Defendant Green or of the “statistical

significance” of the number or nature of grievances Green has filed with the JTC.

Moreover, Defendant Green testified in her deposition (and her testimony is

unrebutted) that filing grievances with the JTC was not even part of her duties as the

regional administrator for the SCAO, that anyone can file a grievance with the JTC,

that she had not even heard the allegations against Judge Kandrevas that Plaintiff

alleges Green failed to act against, and that as to the allegations against Judge

Waterstone that Plaintiff alleges Green failed to act against, Green testified that she

learned about the allegations against Judge Waterstone from the JTC and so obviously

had no need to file a grievance as to those allegations with the JTC and also had no


                                           75
firsthand knowledge of anything Judge Waterstone was alleged to have done. This

is the totality of the evidence that Plaintiff points to in support of her equal protection

claim against Defendant Green and it fails to pass the “scintilla of evidence” threshold

that would allow the claim to survive summary judgment. Green is entitled to

summary judgment on Plaintiff’s equal protection claim and that claim is

DISMISSED WITH PREJUDICE against Defendant Green.

IV.   CONCLUSION

      For the foregoing reasons, the Court:

      (1) Grants in Part and Denies in Part the Judicial Tenure Commission,
      Deborah Green and Valdemar Washington’s Motion for Summary
      Judgment (ECF No. 134) and DISMISSES WITH PREJUDICE each of
      Plaintiff’s claims against the JTC and Green; and

      (2) Grants Defendant Paul J. Fischer’s Motion to Dismiss for Lack of
      Subject Matter Jurisdiction, for Judgment on the Pleadings, and for
      Summary Judgment (ECF No. 135) and DISMISSES WITH
      PREJUDICE each of Plaintiff’s claims against Fischer; and

      (3) Denies as MOOT the Judicial Tenure Commission and Paul Fischer’s
      Motion to Preclude the Expert Report and Testimony of Plaintiff’s
      Expert Edward D. Rothman (ECF No. 136).13




13
  The Rothman Report related solely to Plaintiff’s equal protection claim against the
JTC and Fischer, which the Court will not address given its ruling that these
Defendants are entitled to immunity. Accordingly, the motion to exclude the
Rothman Report and Testimony is DENIED AS MOOT.
                                            76
       The case continues only on Plaintiff’s Fourth Amendment claim against

Defendant Washington.



                                             s/Paul D. Borman
                                             PAUL D. BORMAN
                                             UNITED STATES DISTRICT JUDGE

Dated: November 26, 2018

                                 CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party
of record herein by electronic means or first class U.S. mail on November 26, 2018.


                                             s/Deborah Tofil
                                             Case Manager




                                                77
